Exhibit 10.01

Execution Version

 

 

 

5-YEAR REVOLVING CREDIT AGREEMENT

dated as of May 2, 2012

among

NUSTAR LOGISTICS, L.P.

NUSTAR ENERGY L.P.

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

SUNTRUST BANK,

MIZUHO CORPORATE BANK, LTD.,

as Co-Syndication Agents

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

BARCLAYS BANK PLC,

as Co-Documentation Agents

and

J.P. MORGAN SECURITIES LLC, SUNTRUST ROBINSON HUMPHREY, INC.,

MIZUHO CORPORATE BANK, LTD., WELLS FARGO SECURITIES, LLC, AND BARCLAYS BANK

PLC

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    Definitions    Section 1.01    Defined Terms      1   
Section 1.02    Classification of Loans and Borrowings      23    Section 1.03
   Terms Generally      24    Section 1.04    Accounting Terms; GAAP      24   

ARTICLE II

  

The Credits

   Section 2.01    Commitments      24    Section 2.02    Loans and Borrowings
     25    Section 2.03    Requests for Revolving Borrowings      25   
Section 2.04    Competitive Bid Procedure      26    Section 2.05    Swingline
Loans      28    Section 2.06    Letters of Credit      29    Section 2.07   
Funding of Borrowings      33    Section 2.08    Interest Elections      34   
Section 2.09    Termination and Reduction of Commitments      35    Section 2.10
   Repayment of Loans; Evidence of Debt      36    Section 2.11    Prepayment of
Loans      36    Section 2.12    Fees      37    Section 2.13    Interest     
38    Section 2.14    Alternate Rate of Interest      39    Section 2.15   
Increased Costs      39    Section 2.16    Break Funding Payments      41   
Section 2.17    Taxes      41    Section 2.18    Payments Generally; Pro Rata
Treatment; Sharing of Set-offs      44    Section 2.19    Mitigation
Obligations; Replacement of Lenders      45    Section 2.20    Procedures
Regarding Increases to the Commitments      46    Section 2.21    Extension of
Maturity Date      48    Section 2.22    Dollar Equivalent Determinations     
49    Section 2.23    Currency Conversion      49   

ARTICLE III

  

Representations and Warranties

   Section 3.01    Organization; Powers      51    Section 3.02   
Authorization; Enforceability      51    Section 3.03    Governmental Approvals;
No Conflicts      51    Section 3.04    Financial Condition; No Material Adverse
Change      52    Section 3.05    Properties      52    Section 3.06   
Litigation and Environmental Matters      52    Section 3.07    Compliance with
Laws and Agreements      52    Section 3.08    Investment Company Status      53
   Section 3.09    Taxes      53    Section 3.10    ERISA      53   
Section 3.11    Disclosure      53    Section 3.12    Subsidiaries      53   



--------------------------------------------------------------------------------

ARTICLE IV

  

Conditions

   Section 4.01    Effective Date      54    Section 4.02    Each Credit Event
     55   

ARTICLE V

  

Affirmative Covenants

   Section 5.01    Financial Statements and Other Information      55   
Section 5.02    Notices of Material Events      57    Section 5.03    Existence;
Conduct of Business      58    Section 5.04    Payment of Obligations      58   
Section 5.05    Maintenance of Properties; Insurance      58    Section 5.06   
Books and Records; Inspection Rights      58    Section 5.07    Compliance with
Laws      58    Section 5.08    Use of Proceeds and Letters of Credit      59   
Section 5.09    Environmental Laws      59    Section 5.10    Unrestricted
Subsidiaries      59    Section 5.11    Subsidiary Guaranty      59   

ARTICLE VI

  

Negative Covenants

   Section 6.01    Indebtedness      60    Section 6.02    Liens      60   
Section 6.03    Fundamental Changes      61    Section 6.04    Investments,
Loans, Advances, Guarantees and Acquisitions      62    Section 6.05    Swap
Agreements      63    Section 6.06    Restricted Payments      63   
Section 6.07    Transactions with Affiliates      63    Section 6.08   
Restrictive Agreements      63    Section 6.09    Limitation on Modifications of
Other Agreements      64    Section 6.10    Designation and Conversion of
Restricted and Unrestricted Subsidiaries; Debt of Unrestricted Subsidiaries     
64    Section 6.11    Financial Condition Covenant      64   

ARTICLE VII

  

Events of Default

  

ARTICLE VIII

  

MLP Guarantee

   Section 8.01    MLP Guarantee      67    Section 8.02    Subrogation      68
   Section 8.03    Amendments, etc. with respect to the Borrower Obligations   
  68    Section 8.04    Guarantee Absolute and Unconditional      68   
Section 8.05    Reinstatement      69    Section 8.06    Payments      70   

ARTICLE IX

  

The Administrative Agent

  

ARTICLE X

  

Miscellaneous

   Section 10.01    Notices      71   



--------------------------------------------------------------------------------

Section 10.02    Waivers; Amendments      72    Section 10.03    Expenses;
Indemnity; Damage Waiver      73    Section 10.04    Successors and Assigns     
74    Section 10.05    Survival      77    Section 10.06    Counterparts;
Integration; Effectiveness      77    Section 10.07    Severability      77   
Section 10.08    Right of Setoff      78    Section 10.09    Governing Law;
Jurisdiction; Consent to Service of Process      78    Section 10.10    WAIVER
OF JURY TRIAL      78    Section 10.11    Headings      79    Section 10.12   
Confidentiality      79    Section 10.13    Interest Rate Limitation      79   
Section 10.14    Limitation of Liability      79    Section 10.15    USA PATRIOT
Act      80   

 

SCHEDULES:

Schedule 2.01 – Commitments

Schedule 2.02 – Mandatory Cost

Schedule 2.06 – Existing Letters of Credit

Schedule 3.06 – Disclosed Matters

Schedule 3.12 – Subsidiaries

Schedule 6.01– Existing Indebtedness

Schedule 6.04 – Existing Investments

Schedule 6.07 – Affiliate Agreements

Schedule 6.08 – Existing Restrictions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Opinion of the Borrower’s and the MLP’s Counsel

Exhibit C-1 – Form of Initial Notice of Commitment Increase

Exhibit C-2 – Form of Notice of Confirmation of Commitment Increase

Exhibit D – Form of Subsidiary Guarantee Agreement

Exhibit E – U.S. Tax Certificate



--------------------------------------------------------------------------------

5-YEAR REVOLVING CREDIT AGREEMENT dated as of May 2, 2012 among NUSTAR
LOGISTICS, L.P., a Delaware limited partnership, NUSTAR ENERGY L.P., a Delaware
limited partnership, the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, SUNTRUST BANK and MIZUHO CORPORATE BANK, LTD., as
Co-Syndication Agents, WELLS FARGO BANK, NATIONAL ASSOCIATION, and BARCLAYS BANK
PLC, as Co-Documentation Agents.

The parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (i) (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate plus, without duplication
(ii) in the case of Loans by a Lender from its office or branch in the United
Kingdom or any Participating Member State, any Mandatory Cost.

“Administrative Agent” means JPMorgan Chase Bank, N.A., together with its
Affiliates, in its capacity as administrative agent for the Lenders hereunder.
It is understood and agreed that matters concerning Loans and Letters of Credit
denominated in Euros may be administered by J. P. Morgan Europe Limited and
therefore all notices concerning such Loans and Letters of Credit will be
required to be given at the London funding office set forth in Section 10.01.

“Administrative Agent’s Account” means (a) in the case of Loans and Letters of
Credit denominated in Dollars, the account of the Administrative Agent as
designated in writing from time to time by the Administrative Agent to the
Borrower and the Lenders for such purpose, and (b) in the case of Loans and
Letters of Credit denominated in Euros, the account of the Administrative Agent
maintained by the Administrative Agent at its office at JP Morgan Ag, Frankfurt,
SWIFT: CHASDEFX, beneficiary: J.P. Morgan Europe Limited, SWIFT: CHASGB22,
Account No. DE93501108006001600037, or such other account of the Administrative
Agent as is designated in writing from time to time by the Administrative Agent
to the Borrower and the Lenders for such purpose.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreed Currencies” means Dollars and Euros.

“Agreement” means this 5-Year Revolving Credit Agreement, as the same may be
amended, modified, supplemented or restated from time to time in accordance
herewith.



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters BBA Libor Rates Screen LIBO 01 (or on any successor or substitute
page of such page) at approximately 11:00 a.m. London time on such day. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided, that in the
case of Section 2.24 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Revolving Loan, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurocurrency Spread” or “Commitment Fee Rate”,
as the case may be, based upon the ratings by Moody’s and/or S&P, respectively,
applicable on such date to the Index Debt:

 

Index Debt Ratings:

   ABR Spread   Eurocurrency Spread   Commitment Fee Rate

Tier 1 Greater than BBB or Baa2

   0.250%   1.250%   0.150%

Tier 2 BBB or Baa2

   0.500%   1.500%   0.200%

Tier 3 BBB- or Baa3

   0.625%   1.625%   0.250%

Tier 4 BB+ or Ba1

   1.000%   2.000%   0.300%

Tier 5 Less than BB+ or Ba1

   1.250%   2.250%   0.350%

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (after having established such a rating and
other than by reason of the circumstances referred to in the last sentence of
this definition), then such rating agency shall be deemed to have established a
rating in Tier 5; (ii) if both Moody’s and S&P have established a rating for the
Index Debt and such ratings established or deemed to have been established by
Moody’s and S&P shall fall within different Tiers, then the Applicable Rate
shall be based on the higher of the two ratings, unless one of the two ratings
is two or more Tiers lower than the other, in which case the Applicable Rate
shall be determined by reference to the Tier next below that of the higher of
the two ratings and (iii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date

 

2



--------------------------------------------------------------------------------

on which it is first announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by the Borrower to the
Administrative Agent and the Lenders pursuant to Section 5.01 or otherwise. Each
change in the Applicable Rate shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s or S&P
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

“Approved Fund” has the meaning assigned to such term in Section 10.04.

“Arrangers” means the collective reference to each joint bookrunner and each
joint lead arranger hereunder.

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in Dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition.

 

3



--------------------------------------------------------------------------------

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any ERISA Affiliate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means NuStar Logistics, L.P., a Delaware limited partnership.

“Borrower Obligations” means the collective reference to all amounts owing by
the Borrower and its Subsidiaries pursuant to this Agreement and the other Loan
Documents, including, without limitation, the unpaid principal of and interest
on the Loans and LC Disbursements and all other obligations and liabilities of
the Borrower (including, without limitation, interest accruing at the then
applicable rate provided in this Agreement after the maturity of the Loans and
LC Disbursements and interest accruing at the then applicable rate provided in
this Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to the Guaranteed Creditors, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with the
Loan Documents, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Guaranteed Creditors
that are required to be paid by the Borrower pursuant to the terms of any of the
foregoing agreements).

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect or (c) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that (i) with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurocurrency Borrowings
denominated in (a) Dollars, such day is also a day for trading by and between
banks in Dollar deposits in the London interbank market and (b) Euros, such day
is also a day on which banks in London are open for general banking business,
including dealings in foreign currency and exchange, and on which the TARGET
payment system is open for the settlement of payments in Euros.

“Calculation Date” means (a) each day as the Administrative Agent shall from
time to time designate in its sole discretion as a “Calculation Date” and
(b) each Extension Effective Date.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Change in Control” means any of the following events:

(a) 100% (and not less than 100%) of the issued and outstanding Equity Interest
of the general partner(s) of the Borrower shall cease to be owned, directly or
indirectly, or the Borrower shall cease to be Controlled, by the MLP; or

(b) 100% (and not less than 100%) of the limited partnership interests of the
Borrower shall cease to be owned in the aggregate, directly or indirectly, by
the MLP; or

(c) the occurrence of any transaction that results in any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act) other
than a Permitted Holder becoming the Beneficial Owner, directly or indirectly,
of more than 50% of the general partner interests in the MLP.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
in implementation thereof, and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
“Law”, regardless of the date enacted, adopted, issued or implemented.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Competitive Loans or Swingline Loans, and (b) any Lender, refers to whether such
Lender is a Multicurrency Lender or a Dollar Lender.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 2.19 or Section 10.04. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable. The initial aggregate
amount of the Lenders’ Commitments is $1,500,000,000.

“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Rate”.

“Commitment Increase Effective Date” has the meaning assigned such term in
Section 2.20.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

 

5



--------------------------------------------------------------------------------

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

“Competitive Loan” means a Loan made pursuant to Section 2.04.

“Consenting Lenders” has the meaning set forth in Section 2.21(b).

“Consolidated Debt” means, for any day, all Indebtedness of the MLP and its
Restricted Subsidiaries (excluding (a) the principal amount of Hybrid Equity
Securities in an aggregate amount not to exceed 15% of Total Capitalization and
(b) the Excluded Go-Zone Bond Proceeds in an aggregate amount not to exceed
$350,000,000 and the corresponding portion of any outstanding letters of credit
providing credit support therefor), on a consolidated basis, as of such day.

“Consolidated Debt Coverage Ratio” means, for any day, the ratio of
(a) Consolidated Debt as of the last day of the then most recent Rolling Period
over (b) Consolidated EBITDA for such Rolling Period.

“Consolidated EBITDA” means, without duplication, as to the MLP and its
Restricted Subsidiaries, on a consolidated basis for each Rolling Period, the
amount equal to Consolidated Operating Income for such period (a) plus the
following to the extent deducted from Consolidated Operating Income in such
period: (i) depreciation and amortization; (ii) other non-cash charges for such
period (including any non-cash losses or negative adjustments under FASB ASC 815
(and any statements replacing, modifying or superseding such statement) as the
result of changes in the fair market value of derivatives); (b) minus all
non-cash income added to Consolidated Operating Income in such period (including
any non-cash gains or positive adjustments under FASB ASC 815 (and any
statements replacing, modifying or superseding such statement) as the result of
changes in the fair market value of derivatives); (c) plus any Material Project
EBITDA Adjustments for such period and (d) plus cash distributions received from
joint ventures, during such period; and (e) plus any proceeds received from
business interruption insurance provided that such proceeds are received during
any Rolling Period with respect to an event or events that occurred during such
Rolling Period; provided that Consolidated EBITDA shall be adjusted from time to
time as necessary to give pro forma effect to permitted acquisitions or
Investments (other than Joint Venture Interests) or sales of property by the MLP
and its Restricted Subsidiaries.

“Consolidated Net Tangible Assets” means, as of any date of determination, the
aggregate amount of assets of the MLP and its Restricted Subsidiaries (less
applicable accumulated depreciation, depletion and amortization and other
reserves and other properly deductible items) after deducting therefrom (a) all
current liabilities (excluding current maturities of long term debt) and (b) all
goodwill, trade names, trademarks, patents and other like intangibles, all as
set forth on the consolidated balance sheet of the MLP and its Restricted
Subsidiaries, and computed in accordance with GAAP, as of the last day of the
most recent Rolling Period for which financial statements have been delivered
pursuant to Section 5.01(a) or Section 5.01(b).

“Consolidated Net Worth” means, at any time, an amount equal to the consolidated
partners’ equity of the MLP and its Restricted Subsidiaries.

“Consolidated Operating Income” means, as to the MLP and its Restricted
Subsidiaries on a consolidated basis for each Rolling Period, the amount equal
to gross margin minus operating expenses, general and administrative expenses,
depreciation and amortization, and taxes other than income taxes, in each case
for such period.

 

6



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
reasonably satisfactory to it and the Administrative Agent, or (d) has become
the subject of a Bankruptcy Event.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Dollar Equivalent” means, on any date, with respect to any amount in
(a) Dollars, such amount and (b) Euros, the equivalent in Dollars of such amount
as determined by the Administrative Agent in accordance with Section 2.22.

“Dollar Lender” means a Lender that has agreed to make only Loans denominated in
Dollars. The initial Dollar Lenders are set forth on Schedule 2.01.

“Dollar Revolving Credit Exposure” means, with respect to any Dollar Lender at
any time, the sum of the outstanding principal amount of such Dollar Lender’s
Revolving Loans and its LC Exposure and Swingline Exposure at such time.

“Dollars” or “$” refers to lawful money of the United States of America.

 

7



--------------------------------------------------------------------------------

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 10.02).

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the MLP or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any member
interests in a limited liability company, and general or limited partnership
interests in a partnership, any and all equivalent ownership interests in a
Person and any and all warrants, options or other rights to purchase any of the
foregoing. In addition, “Equity Interest” shall include, without limitation,
with respect to the Borrower, the limited partner interests of the Borrower and
the General Partner Interests and, with respect to the MLP, the Units and the
general partner interest of the MLP.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the MLP, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the MLP or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the MLP or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
MLP or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the MLP or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the MLP or any ERISA Affiliate of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA.

 

8



--------------------------------------------------------------------------------

“EURIBOR Rate” means, with respect to any Eurocurrency Borrowing denominated in
Euros for any Interest Period, the rate appearing on the applicable page of the
Reuters Telerate Service (or on any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Euros in the
London interbank market) at approximately 11:00 a.m., Brussels time, two
Business Days prior to the commencement of such Interest Period, as the rate for
Euro deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “EURIBOR
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate at which deposits in Euros of €5,000,000 and for a maturity
comparable to such Interest Period are offered to first class banks in the
London interbank market by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Euro Sublimit” means $250,000,000, as such amount may be increased from time to
time pursuant to Section 2.20.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate (or, in the case of
a Competitive Loan, the LIBO Rate).

“Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
denominated in Dollars for any Interest Period, the rate appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page of such Service, or
any successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for Dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “Eurocurrency
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate at which Dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered to first class banks in the London interbank
market by the principal London office of the Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any statute successor thereto.

“Exchange Rate” means with respect to Euros on any date, the rate at which Euros
may be exchanged into Dollars, as set forth on such date on the relevant Reuters
currency page at or about 11:00 a.m., London time, on such date. In the event
that such rate does not appear on any Reuters currency page, the “Exchange Rate”
with respect to Euros shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and

 

9



--------------------------------------------------------------------------------

the Borrower or, in the absence of such agreement, such Exchange Rate shall
instead be the Administrative Agent’s spot rate of exchange in the interbank
market where its foreign currency exchange operations in respect of Euros are
then being conducted, at or about 10:00 a.m., local time, on such date for the
purchase of Dollars with Euros, for delivery two Business Days later; provided,
that if at the time of any such determination, for any reason, no such spot rate
is being, or can reasonably be, quoted, the Administrative Agent may use any
reasonable method as it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Go-Zone Bond Proceeds” means, at any time, an amount equal to the net
proceeds from the issuance of Go-Zone Bonds to the extent such proceeds are held
at such time in one or more “Project Funds” (as such term is defined in the
applicable Go-Zone Bond Indenture).

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) Taxes imposed on or
measured by net income (however denominated), and franchise Taxes, in each case,
(i) imposed as a result of such recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) any branch
profits Taxes or any similar Tax imposed by any jurisdiction described in clause
(a), (c) in the case of a Lender (other than an assignee pursuant to a request
by the Borrower under Section 2.19(b)), any withholding Tax that is imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Lender’s failure to comply with Section 2.17(f), except to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 2.17(a), and
(d) any U.S. withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain 5-Year Revolving Credit Agreement
dated as of December 10, 2007 among the Borrower, the MLP, the Lenders party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent, as amended,
modified, supplemented or restated.

“Existing Letters of Credit” means the letters of credit set forth on Schedule
2.06.

“Extension Confirmation Date” has the meaning set forth in Section 2.21(b).

“Extension Effective Date” has the meaning set forth in Section 2.21(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means with respect to any Person, the chief accounting
officer, chief financial officer, treasurer or controller of such Person.

 

10



--------------------------------------------------------------------------------

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurocurrency Competitive Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Partner” means NuStar GP, Inc., a Delaware corporation.

“General Partner Interest” means all general partner interests in the Borrower.

“Go-Zone Bond” means any bond issued pursuant to a Go-Zone Bond Indenture.

“Go-Zone Bond Indentures” means, collectively: (a) the Indenture of Trust dated
as of July 1, 2010 between Parish of St. James, State of Louisiana and U.S. Bank
National Association, as Trustee; (b) the Indenture of Trust dated as of
October 1, 2010 between Parish of St. James, State of Louisiana and U.S. Bank
National Association, as Trustee; (c) the Indenture of Trust dated as of
December 1, 2010 between Parish of St. James, State of Louisiana and U.S. Bank
National Association, as Trustee; (d) the Indenture of Trust dated as of
August 1, 2011 between Parish of St. James, State of Louisiana and U.S. Bank
National Association, as Trustee; and (e) any other indenture of trust on the
same or substantially the same terms as those contained in the indentures
described in the foregoing clauses (a) through (c), provided that the Go-Zone
Bonds issued thereunder are for the purpose of financing the acquisition or
construction of nonresidential real property to be located in the geographical
limits of the Gulf Opportunity Zone as provided in the Gulf Opportunity Zone Act
of 2005.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranteed Creditors” means the collective reference to the Administrative
Agent, each Issuing Bank and the Lenders.

 

11



--------------------------------------------------------------------------------

“Guarantor” means each of the MLP, NPOP, and each Subsidiary and other Person
that from time to time executes and delivers a Subsidiary Guaranty (or becomes a
party thereto by executing and delivering a supplement thereto or otherwise),
other than any such Person that is released from such Subsidiary Guaranty in
accordance with the terms thereof.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hybrid Equity Securities” means, on any date (the “determination date”), any
securities issued by the Borrower or a financing vehicle of the Borrower, other
than common stock, that meet the following criteria: (a) the Borrower
demonstrates that such securities receive at least 50% equity credit from at
least two Nationally Recognized Statistical Rating Organizations (NRSROs), and
(b) such securities require no repayments or prepayments and no mandatory
redemptions or repurchases, in each case, prior to at least 91 days after the
later of the termination of the Commitments and the repayment in full of the
Borrower Obligations. As used in this definition, “mandatory redemption” shall
not include conversion of a security into common stock.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments or by any other securities providing for the mandatory
payment of money (including, without limitation, preferred stock subject to
mandatory redemption or sinking fund provisions), (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all non-contingent obligations of such Person as an account party in respect
of letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) all
obligations of such Person with respect to any arrangement, directly or
indirectly, whereby such Person or its Subsidiaries shall sell or transfer any
material asset, and whereby such Person or any of its Subsidiaries shall then or
immediately thereafter rent or lease as lessee such asset or any part thereof,
and (l) all recourse and support obligations of such Person or any of its
Subsidiaries with respect to the sale or discount of any of its accounts
receivable. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indentures” means, collectively, the NuStar Logistics Indenture and the NPOP
Indenture.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person other than the
Guarantors or subject to any other credit enhancement.

 

12



--------------------------------------------------------------------------------

“Information Memorandum” means the Confidential Information Memorandum dated
March, 2012 relating to the Borrower and the Transactions.

“Initial Notice of Commitment Increase” has the meaning assigned to such term in
Section 2.20.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurocurrency
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period, (c) with respect to any Fixed Rate
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Borrowing and (d) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.

“Interest Period” means (a) with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six-months
thereafter (or, with the consent of each Lender, such other period as the
Lenders and the Borrower shall mutually agree upon), as the Borrower may elect,
and (b) with respect to any Fixed Rate Borrowing, the period (which shall not be
less than 1 day or more than 270 days) commencing on the date of such Borrowing
and ending on the date specified in the applicable Competitive Bid Request;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurocurrency Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

“Investment” means, as applied to any Person, (a) any direct or indirect
purchase or other acquisition by such Person of any Equity Interests in any
other Person, (b) any direct or indirect loan, advance or capital contribution
by such Person to any other Person, including all Indebtedness and receivables
from such other Person which are not current assets or did not arise from sales
to such other Person in the ordinary course of business, (c) any Swap Agreement
entered into by such Person other than Permitted Swap Agreements and (d) any
direct or indirect purchase or other acquisition by such Person of all or
substantially all of the property and assets or business of another Person or
assets that constitute a business unit, line of business or division of another
Person. In addition, a Letter of Credit issued hereunder on behalf or for the
benefit of any Unrestricted Subsidiary shall constitute an “Investment” in such
Unrestricted Subsidiary for the purposes hereof. The amount of any Investment
described in clause (c) above shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Person would be required to pay if
such Swap Agreement were terminated at such time.

 

13



--------------------------------------------------------------------------------

“Issuing Bank” means each of JPMorgan Chase Bank, N.A., SunTrust Bank, Wells
Fargo Bank, National Association, and any other Lender that agrees to act as an
Issuing Bank hereunder with the consent of the Administrative Agent and the
Borrower, such consent not to be unreasonably withheld, in each case, in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.06(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“Joint Venture Interest” means an acquisition of or Investment in Equity
Interests in another Person, held directly or indirectly by the MLP, that will
not be a Subsidiary after giving effect to such acquisition or Investment.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time. The LC Exposure of
any Issuing Bank at any time shall be the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit issued by such Issuing Bank at such
time plus (b) the aggregate amount of all LC Disbursements made by such Issuing
Bank that have not yet been reimbursed by or on behalf of the Borrower at such
time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lending Office” means, with respect to any Lender, the “Lending Office” of such
Lender (or an Affiliate of such Lender) designated for each Type and/or currency
of Loan or Letter of Credit in the Administrative Questionnaire submitted by
such Lender or such other office of such Lender (or an Affiliate of such Lender)
as such Lender may from time to time specify to the Administrative Agent and the
Borrower as the office by which its Loans and Letters of Credit of such Type
and/or currency are to be made and maintained.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
(including the Existing Letters of Credit).

“LIBO Rate” means, for any Interest Period, with respect to any Eurocurrency
Borrowing denominated in (a) Dollars, the Eurocurrency Rate and (b) Euros, the
EURIBOR Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

14



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Subsidiary Guaranty, any notes issued
pursuant to Section 2.10(e), and any Letter of Credit, as each such agreement
may be amended, supplemented or otherwise modified from time to time as
permitted hereby, and any and all instruments, certificates, or other agreements
delivered in connection with the foregoing.

“Loan Party” means the Borrower and each Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time (i) in the case of the Multicurrency Lenders, Lenders having
Multicurrency Revolving Credit Exposures representing more than 50% of the sum
of the aggregate Multicurrency Revolving Credit Exposures at such time and
(ii) in the case of the Dollar Lenders, Lenders having Dollar Revolving Credit
Exposures representing more than 50% of the sum of the aggregate Revolving
Credit Exposures at such time.

“Mandatory Cost” is described in Schedule 2.02.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the MLP and its
Restricted Subsidiaries (including the Borrower) taken as a whole, (b) the
ability of the MLP, the Borrower or any Guarantor to perform any of their
obligations under this Agreement or any other Loan Document or (c) the rights of
or benefits available to the Lenders under this Agreement or any other Loan
Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the MLP and its Restricted Subsidiaries in an aggregate principal amount
exceeding $50,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the MLP or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Person would be required to
pay if such Swap Agreement were terminated at such time.

“Material Project” means each new pipeline, storage facility, processing plant
or other capital expansion project wholly owned by the MLP or its Restricted
Subsidiaries, the construction of which commenced after November 30, 2010 and
which has a budgeted capital cost exceeding $25,000,000.

“Material Project EBITDA Adjustments” means, with respect to each Material
Project, (a) for any Rolling Period ending on or prior to the last day of the
fiscal quarter during which the Material Project is completed, a percentage
(based on the then-current completion percentage of the Material Project) of an
amount determined by the Borrower as the projected Consolidated EBITDA
attributable to such Material Project and designated in a certificate of a
Responsible Officer of the Borrower as described in the next sentence of this
definition (such amount to be determined by the Borrower in good faith and in a
commercially reasonable manner based on contracts relating to such Material
Project, the creditworthiness of the other parties to such contracts and
projected revenues from such contracts, capital costs and expenses, scheduled
completion, and other similar factors deemed appropriate by the Borrower) shall
be added to actual Consolidated EBITDA for the MLP and its Restricted
Subsidiaries for the fiscal quarter in which construction of such Material
Project commences and for each fiscal quarter thereafter

 

15



--------------------------------------------------------------------------------

until completion of the Material Project (net of any actual Consolidated EBITDA
attributable to such Material Project following its completion); provided that
if construction of the Material Project is not completed by the scheduled
completion date, then the foregoing amount shall be reduced by the following
percentage amounts depending on the period of delay for completion (based on the
period of actual delay or then-estimated delay, whichever is longer): (i) longer
than 90 days, but not more than 180 days, 25%, (ii) longer than 180 days but not
more than 270 days, 50%, and (iii) longer than 270 days, 100%; and (b) for each
Rolling Period ending on the last day of the first, second and third fiscal
quarters, respectively, immediately following the fiscal quarter during which
the Material Project is completed, an amount equal to the projected Consolidated
EBITDA attributable to the Material Project for the period from but excluding
the end of such Rolling Period through and including the last day of the fourth
fiscal quarter following the fiscal quarter during which the Material Project is
completed shall be added to Consolidated EBITDA for such Rolling Period (net of
any actual Consolidated EBITDA attributable to the Material Project for the
period from and including the date of completion through and including the last
day of the fiscal quarter during which the Material Project is completed).
Notwithstanding the foregoing, (i) no such additions shall be allowed with
respect to any Material Project unless the Borrower shall have delivered to the
Administrative Agent and the Lenders a certificate of a Responsible Officer of
the Borrower certifying as to the amount determined by the Borrower as the
projected Consolidated EBITDA attributable to such Material Project, together
with a reasonably detailed explanation of the basis therefor and such other
information and documentation as the Administrative Agent or any Lender may
reasonably request, such certificate, explanation and other information and
documentation delivered by the Borrower shall be deemed in form and substance
satisfactory to the Administrative Agent and the Required Lenders unless the
Administrative Agent or the Required Lenders object thereto within 10 Business
Days after receipt thereof, and (ii) the aggregate amount of all Material
Project EBITDA Adjustments during any period shall be limited to 20% of the
total actual Consolidated EBITDA of the MLP and its Subsidiaries for such period
(which total actual Consolidated EBITDA shall be determined without including
any Material Project EBITDA Adjustments or any adjustments in respect of any
acquisitions or dispositions as provided in the definition of Consolidated
EBITDA).

“Material Subsidiary” means, with respect to the MLP, any Restricted Subsidiary
that meets any of the following conditions: (i) the MLP’s and its other
Restricted Subsidiaries’ equity in the income from continuing operations before
interest expense and all income taxes of such Restricted Subsidiary exceeds 10%
of such income of the MLP and its Restricted Subsidiaries consolidated for the
most recently completed fiscal year or (ii) the MLP’s and its other Restricted
Subsidiaries’ proportionate share of the total assets (after intercompany
eliminations) of such Restricted Subsidiary exceeds 10% of the total assets of
the MLP and its Restricted Subsidiaries consolidated as of the end of the most
recently completed fiscal year.

“Maturity Date” means May 2, 2017, and for any Lender agreeing to extend its
Maturity Date pursuant to Section 2.21, the date on May 2 in each year
thereafter pursuant to which the Maturity Date has been extended, but in no
event later than May 2, 2019.

“MLP” means NuStar Energy L.P., a Delaware limited partnership.

“MLP Obligations” means the collective reference to (i) the Borrower Obligations
and (ii) all obligations and liabilities of the MLP which may arise under or in
connection with any Loan Document to which the MLP is a party, in each case
whether on account of guarantee obligations, reimbursement obligations, loan
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to any Guaranteed Creditor
under any Loan Document).

“Moody’s” means Moody’s Investors Service, Inc. (or any successor rating
organization).

 

16



--------------------------------------------------------------------------------

“Multicurrency Lender” means a Lender that has agreed to make Loans denominated
in the Agreed Currencies. The initial Multicurrency Lenders are set forth on
Schedule 2.01.

“Multicurrency Applicable Percentage” means, with respect to any Multicurrency
Lender, the percentage of the total Commitments of all Multicurrency Lenders
represented by such Multicurrency Lender’s Commitment; provided, that in the
case of Section 2.24 when a Defaulting Lender shall exist, “Multicurrency
Applicable Percentage” shall mean the percentage of the total Commitments of the
Multicurrency Lenders (disregarding any Defaulting Lender’s Commitment)
represented by such Multicurrency Lender’s Commitment. If the Commitments have
terminated or expired, the Multicurrency Applicable Percentages shall be
determined based upon the Commitments of the Multicurrency Lenders most recently
in effect, giving effect to any assignments and to any Multicurrency Lender’s
status as a Defaulting Lender at the time of determination.

“Multicurrency Revolving Credit Exposure” means, with respect to any
Multicurrency Lender at any time, the sum of the outstanding principal amount of
such Multicurrency Lender’s Revolving Loans and its LC Exposure and Swingline
Exposure at such time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, to which the MLP or any ERISA Affiliate makes or is obligated to make
contributions.

“New Funds Amount” means the amount by which a New Lender’s or an Increasing
Lender’s outstanding Loans increase as of a Commitment Increase Effective Date
(without regard to any such increase as a result of Borrowings made on such
Commitment Increase Effective Date).

“New Lender” has the meaning assigned to such term in Section 2.20.

“Non-Defaulting Lender” means and includes each Lender other than a Defaulting
Lender.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Notice of Confirmation of Commitment Increase” has the meaning assigned to such
term in Section 2.20.

“NPOP” means NuStar Pipeline Operating Partnership L.P., a Delaware limited
partnership (formerly known as Kaneb Pipeline Operating Partnership, L.P.).

“NPOP Indenture” means that certain Indenture dated February 21, 2002, as
amended and supplemented by the First Supplemental Indenture dated February 21,
2002, the Second Supplemental Indenture dated August 9, 2002, the Third
Supplemental Indenture dated May 16, 2003, and the Fourth Supplemental
Indenture, dated May 27, 2003, in each case, between NPOP and Wells Fargo Bank,
National Association, as trustee (the “NPOP Trustee”), and as further amended
and supplemented by the Fifth Supplemental Indenture dated July 1, 2005, by and
among NPOP, the MLP, as affiliate guarantor, the Borrower, as affiliate
guarantor, and the NPOP Trustee.

“NPOP Notes” means NPOP’s $250,000,000 5.875% Senior Unsecured Notes Due 2013,
in each case issued under the NPOP Indenture.

“NuStar Logistics Indenture” means that certain Indenture dated as of July 15,
2002 among the MLP, the Borrower and Wells Fargo Bank, National Association (the
“NuStar Logistics Trustee”), as amended and supplemented by a First Supplemental
Indenture thereto dated as of July 15, 2002, a Second Supplemental Indenture
thereto dated as of March 18, 2003, a Third Supplemental Indenture dated as of

 

17



--------------------------------------------------------------------------------

July 1, 2005, a Fourth Supplemental Indenture thereto dates as of April 4, 2008,
a Fifth Supplemental Indenture thereto dated as of August 12, 2010, and a Sixth
Supplemental Indenture thereto dated as of February 2, 2012, by and among the
Borrower, the MLP as guarantor, NPOP, as affiliate guarantor and the NuStar
Logistics Trustee.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document), or sold or assigned an interest in any Loan Document).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment under Section 2.19(b)).

“Overnight Euro Rate” means, for any amount payable in Euros, the rate of
interest per annum as determined by the Administrative Agent at which overnight
or weekend deposits in Euros (or if such amount due remains unpaid for more than
three (3) Business Days, then for such other period of time as the
Administrative Agent may elect) for delivery in immediately available and freely
transferable funds would be offered by the Administrative Agent to major banks
in the interbank market upon request of such major banks for Euros as determined
above and in an amount comparable to the unpaid principal amount of the related
Credit Event, plus any taxes, levies, imposts, duties, deductions, charges or
withholdings imposed upon, or charged to, the Administrative Agent by any
relevant correspondent bank in respect of such amount in Euros.

“Partially Increasing Lender” has the meaning assigned to such term in Section
2.20.

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Partnership Agreement (Borrower)” means the Agreement of Limited Partnership of
the Borrower among the General Partner and the MLP in the form previously
provided to the Lenders, as amended, modified and supplemented from time to time
in accordance herewith.

“Partnership Agreement (MLP)” means the Third Amended and Restated Agreement of
Limited Partnership of the MLP dated as of March 18, 2003, as amended, modified
and supplemented from time to time in accordance herewith.

“Patriot Act” has the meaning assigned to such term in Section 10.15.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

18



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;

(f) easements, zoning restrictions, rights-of-way, minor irregularities in
title, boundaries, or other survey defects, servitudes, permits, reservations,
exceptions, zoning regulations, conditions, covenants, mineral or royalty rights
or reservations or oil, gas and mineral leases and rights of others in any
property of the MLP or any Subsidiary for streets, roads, bridges, pipes, pipe
lines, railroads, electric transmission and distribution lines, telegraph and
telephone lines, the removal of oil, gas or other minerals or other similar
purposes, flood control, water rights, rights of others with respect to
navigable waters, sewage and drainage rights and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the MLP or any Subsidiary; provided that the term “Permitted Encumbrances” shall
not include any Lien securing Indebtedness; and

(g) Liens securing an obligation of a third party neither created, assumed nor
Guaranteed by the MLP or any Subsidiary upon lands over which easements or
similar rights are acquired by the MLP or any Subsidiary in the ordinary course
of business of the MLP or any Subsidiary.

“Permitted Holder” means NuStar GP Holdings, LLC, a Delaware limited liability
company, or any successor to NuStar GP Holdings, LLC.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a short term
deposit rating of no lower than A2 or P2, as such rating is set forth by S&P or
Moody’s, respectively;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

19



--------------------------------------------------------------------------------

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) investments in short term debt obligations of an issuer rated at least BBB
by S&P’s or Baa2 by Moody’s, and maturing within 30 days from the date of
acquisition, in an aggregate amount not to exceed $50,000,000 at any time.

“Permitted Swap Agreements” has the meaning assigned to such term in
Section 6.05.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the MLP or any ERISA Affiliate
contributes or has an obligation to contribute and is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Compliance” means, for any day, that the MLP is in pro forma
compliance with the Consolidated Debt Coverage Ratio covenant set forth in
Section 6.11, as such ratio is recomputed using (a) Consolidated Debt as of the
last day of the most recently ended fiscal quarter of the MLP for which
financial statements have been delivered pursuant to Section 5.01(a) or
Section 5.01(b) plus any additional Indebtedness incurred pursuant to Sections
6.01(a) and 6.01(g) since such last day over (b) Consolidated EBITDA for the
then most recent Rolling Period for which financial statements have been
delivered pursuant to Section 5.01(a) or Section 5.01(b). For the avoidance of
doubt, for this purpose, Consolidated EBITDA shall be adjusted to give pro forma
effect to permitted acquisitions or Investments (other than Joint Ventures) or
sales of property by the MLP and its Restricted Subsidiaries.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) each Issuing Bank.

“Reducing Lender” has the meaning assigned to such term in Section 2.20.

“Reduction Amount” means the amount by which a Reducing Lender’s or a Partially
Increasing Lender’s outstanding Loans decrease as of a Commitment Increase
Effective Date (without regard to any such increase as a result of Borrowings
made on such Commitment Increase Effective Date).

“Register” has the meaning set forth in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, trustees, administrators, directors,
officers, employees, agents and advisors of such Person and such Person’s
Affiliates.

“Required Lenders” means, at any time, Non-Defaulting Lenders having Revolving
Credit Exposures and unused Commitments representing greater than 50% of the sum
of the total Revolving

 

20



--------------------------------------------------------------------------------

Credit Exposures and unused Commitments at such time; provided that, for
purposes of declaring the Loans to be due and payable pursuant to Article VII,
and for all purposes after the Loans become due and payable pursuant to Article
VII or the Commitments expire or terminate, the outstanding Competitive Loans of
the Non-Defaulting Lenders shall be included in their respective Revolving
Credit Exposures in determining the Required Lenders.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property, with the exception of a Unit split, combination,
or dividend, in each case so long as the only consideration paid in connection
therewith is an in-kind payment of additional Units) with respect to any Equity
Interest of the MLP or any Subsidiary, or any payment (whether in cash,
securities or other property, with the exception of a Unit split, combination,
or dividend, in each case so long as the only consideration paid in connection
therewith is an in-kind payment of additional Units), including any sinking fund
or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interest of the MLP
or any option, warrant or other right to acquire any such Equity Interest of the
MLP.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary. For the avoidance of doubt, the Borrower is a Restricted Subsidiary
of the MLP, the Borrower may not be an Unrestricted Subsidiary and each
Subsidiary that is a Guarantor must be a Restricted Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“Rolling Period” means any period of four consecutive fiscal quarters.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill
Companies, Inc. (or any successor rating organization).

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Standard Ratio” has the meaning given such term in Section 6.11.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset or similar
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by any Governmental Authority of
the United States or of the jurisdiction of such currency or any jurisdiction in
which Loans in such currency are made to which banks in such jurisdiction are
subject for any category of deposits or liabilities customarily used to fund
loans in such currency or by reference to which interest rates applicable to
loans in such currency are determined. Such reserve, liquid asset or similar
percentages shall include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D or any other
applicable law, rule or regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

21



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means: (a) with respect to the MLP, any subsidiary of the MLP
(including the Borrower) and (b) with respect to the Borrower, any subsidiary of
the Borrower.

“Subsidiary Guaranty” means any guaranty executed and delivered pursuant to
Section 5.11, including the Subsidiary Guaranty Agreement substantially in the
form of Exhibit D, as from time to time amended, modified, or supplemented.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the MLP or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Swingline Rate” means, for any day, a variable per annum rate equal to the
“ASK” rate for over-night Federal funds as published by Reuters on the date the
Borrower requests a Swingline Loan hereunder and on each day thereafter that
such Swingline Loan is outstanding; provided, however, if such rate is not
available at such time for any reason, then the “ASK Rate” shall be, for any
day, the rate per annum reasonably determined by the Swingline Lender to be the
rate at which deposits in Dollars in same day funds in the approximate amount of
the Swingline Loan by the Swingline Lender would be offered for overnight
borrowings by the Swingline Lender’s London Branch to major banks in the London
interbank Eurodollar market at their request at approximately 11:00 A.M. (London
time) on the date the Borrower requests a Swingline Loan hereunder and on each
day thereafter that such Swingline Loan is outstanding.

“TARGET” means the Trans-European Automated Real-Time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euros.

 

22



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Capitalization” means, at the date of any determination thereof, the sum
of (a) all Indebtedness of the MLP and its Restricted Subsidiaries, determined
on a consolidated basis in accordance with GAAP plus (b) Consolidated Net Worth.

“Transactions” means the execution, delivery and performance by the Borrower and
the MLP of this Agreement, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder, and the execution,
delivery and performance of the Subsidiary Guaranty.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

“UK Credit Agreement” means the Amended and Restated Credit Agreement, dated as
of July 1, 2005, between Kaneb Terminals Limited (formerly known as ST Services,
Ltd.), the MLP, NuStar Pipeline Operating Partnership L.P. (formerly known as
Kaneb Pipeline Operating Partnership, L.P.) and SunTrust Bank, as the same may
from time to time be amended, restated, modified, supplemented, refinanced or
replaced.

“Units” means the common units of limited partner interests in the MLP.

“Unrestricted Subsidiary” means any Subsidiary (other than the Borrower or any
Guarantor) designated as such on Schedule 3.12 or which the Borrower has
designated in writing to the Administrative Agent to be an Unrestricted
Subsidiary pursuant to Section 6.10(b).

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).

“Wholly-Owned Subsidiary” means, in respect of any Person, any subsidiary of
such Person, all of the Equity Interests of which (other than director’s
qualifying shares, as may be required by law) is owned by such Person, either
directly or indirectly through one or more Wholly-Owned Subsidiaries of such
Person. Unless otherwise indicated herein, each reference to the term
“Wholly-Owned Subsidiary” shall mean a Wholly-Owned Subsidiary of the MLP.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

23



--------------------------------------------------------------------------------

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of MLP, the Borrower or any
Subsidiary at “fair value”, as defined therein.

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
(a) each Dollar Lender agrees to make Revolving Loans to the Borrower in Dollars
from time to time during the Availability Period in an aggregate principal
amount that will not result in the Dollar Equivalent (determined on the date by
which a Borrowing Request in respect thereof is required to be delivered
pursuant to Section 2.03) of (i) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment, or (ii) the Dollar Equivalent (determined on
the date by which a Borrowing Request in respect thereof is required to be
delivered pursuant to Section 2.03) of the total Revolving Credit Exposures plus
the aggregate principal amount of outstanding Competitive Loans exceeding the
total Commitments, and (b) each Multicurrency Lender agrees to make Revolving
Loans to the Borrower in the Agreed Currencies from time to time during the
Availability Period in an aggregate principal amount that will not result in
(i) the Dollar Equivalent (determined on the date by which a Borrowing Request
in respect thereof is required to be delivered pursuant to Section 2.03) of such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment, (ii) the
Dollar Equivalent (determined as of the date by

 

24



--------------------------------------------------------------------------------

which a Borrowing request in respect thereof is required to be delivered
pursuant to Section 2.03) of the total Revolving Credit Exposures plus the
aggregate principal amount of the outstanding Competitive Loans exceeding the
total Commitments, or (iii) the total Revolving Credit Exposures in Euros
exceeding the Euro Sublimit. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans

Section 2.02 Loans and Borrowings. (a) Each Revolving Loan denominated in
Dollars shall be made as part of a Borrowing consisting of Revolving Loans made
by the Lenders ratably in accordance with their respective Commitments. Each
Revolving Loan denominated in Euros shall be made as part of a Borrowing
consisting of Revolving Loans made by the Multicurrency Lenders ratably in
accordance with their respective Multicurrency Applicable Percentages. Each
Competitive Loan shall be made in accordance with the procedures set forth in
Section 2.04. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments and Competitive Bids of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required; provided further, that under no circumstance shall a Dollar Lender be
required to make a Revolving Loan denominated in Euros. Any Swingline Loans
shall be made in accordance with the procedure set forth in Section 2.05.

(b) Subject to Section 2.14, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith; provided, that each ABR Loan shall only be made in Dollars,
and (ii) each Competitive Borrowing shall be comprised entirely of Eurocurrency
Loans or Fixed Rate Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurocurrency Loan denominated in Dollars
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement. Each Multicurrency Lender shall make each Eurocurrency Loan
denominated in Euros from its applicable Lending Office.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, the Dollar Equivalent of such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
(in each case, determined on the date by which a Borrowing Request or Interest
Election Request is required to be delivered pursuant to Section 2.03 or Section
2.08, respectively. At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
total Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Competitive Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $5,000,000. Each Swingline Loan shall be in an amount that is an
integral multiple of $100,000 and not less than $1,000,000. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of five Eurocurrency Revolving
Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurocurrency Borrowing to be funded in Dollars,
not later than 12:00 noon, New York City time, three Business Days before the
date of the proposed Borrowing, (b) in the case of a Eurocurrency Borrowing to
be funded in Euros, not later than 12:00 noon, London time, four Business Days
before the date of the

 

25



--------------------------------------------------------------------------------

proposed Borrowing, or (c) in the case of an ABR Borrowing, not later than 12:00
noon, New York City time, on date of the proposed Borrowing; provided that any
such notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the currency of such Borrowing,
which shall be either Dollars or Euros, and the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. If no
currency is specified with respect to any requested Eurocurrency Borrowing, then
the Borrower shall be deemed to have selected Dollars. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04 Competitive Bid Procedure.

(a) Subject to the terms and conditions set forth herein, from time to time
during the Availability Period the Borrower may request Competitive Bids and may
(but shall not have any obligation to) accept Competitive Bids and borrow
Competitive Loans denominated in Dollars; provided that the Dollar Equivalent of
the sum of the total Revolving Credit Exposures plus the aggregate principal
amount of outstanding Competitive Loans at any time shall not exceed the total
Commitments. To request Competitive Bids, the Borrower shall notify the
Administrative Agent of such request by telephone, in the case of a Eurocurrency
Borrowing, not later than 11:00 a.m., New York City time, four Business Days
before the date of the proposed Borrowing and, in the case of a Fixed Rate
Borrowing, not later than 10:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that the Borrower may submit
no more than one Competitive Bid Request on the same day, but a Competitive Bid
Request shall not be made within five Business Days after the date of any
previous Competitive Bid Request, unless such previous Competitive Bid Request
shall have been withdrawn or all Competitive Bids received in response thereto
rejected. Each such telephonic Competitive Bid Request shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Competitive Bid Request in a form approved by the Administrative Agent and
signed by the Borrower. Each such telephonic and written Competitive Bid Request
shall specify the following information in compliance with Section 2.02:

 

26



--------------------------------------------------------------------------------

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Eurocurrency Borrowing or a Fixed Rate
Borrowing;

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.08.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by telecopy, in the case
of a Eurocurrency Competitive Borrowing, not later than 9:30 a.m., New York City
time, three Business Days before the proposed date of such Competitive
Borrowing, and in the case of a Fixed Rate Borrowing, not later than 9:30 a.m.,
New York City time, on the proposed date of such Competitive Borrowing.
Competitive Bids that do not conform substantially to the form approved by the
Administrative Agent may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the applicable Lender as promptly as
practicable. Each Competitive Bid shall specify (i) the principal amount (which
shall be a minimum of $5,000,000 and an integral multiple of $1,000,000 and
which may equal the entire principal amount of the Competitive Borrowing
requested by the Borrower) of the Competitive Loan or Loans that the Lender is
willing to make, (ii) the Competitive Bid Rate or Rates at which the Lender is
prepared to make such Loan or Loans (expressed as a percentage rate per annum in
the form of a decimal to no more than four decimal places) and (iii) the
Interest Period applicable to each such Loan and the last day thereof.

(c) The Administrative Agent shall promptly notify the Borrower by telecopy of
the Competitive Bid Rate and the principal amount specified in each Competitive
Bid and the identity of the Lender that shall have made such Competitive Bid.

(d) Subject only to the provisions of this paragraph, the Borrower may accept or
reject any Competitive Bid. The Borrower shall notify the Administrative Agent
by telephone, confirmed by telecopy in a form approved by the Administrative
Agent, whether and to what extent it has decided to accept or reject each
Competitive Bid, in the case of a Eurocurrency Competitive Borrowing, not later
than 10:30 a.m., New York City time, three Business Days before the date of the
proposed Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not
later than 10:30 a.m., New York City time, on the proposed date of the
Competitive Borrowing; provided that (i) the failure of the Borrower to give
such notice shall be deemed to be a rejection of each Competitive Bid, (ii) the
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if the Borrower rejects a Competitive Bid made at a lower Competitive Bid
Rate, (iii) the aggregate amount of the Competitive Bids accepted by the
Borrower shall not exceed the aggregate amount of the requested Competitive
Borrowing specified in the related Competitive Bid Request, (iv) to the extent
necessary to comply with clause (iii) above, the Borrower may accept Competitive
Bids at the same Competitive Bid Rate in part, which acceptance, in the case of
multiple Competitive Bids at such Competitive Bid Rate, shall be made pro rata
in accordance

 

27



--------------------------------------------------------------------------------

with the amount of each such Competitive Bid, and (v) except pursuant to clause
(iv) above, no Competitive Bid shall be accepted for a Competitive Loan unless
such Competitive Loan is in a minimum principal amount of $5,000,000 and an
integral multiple of $1,000,000; provided further that if a Competitive Loan
must be in an amount less than $5,000,000 because of the provisions of clause
(iv) above, such Competitive Loan may be for a minimum of $1,000,000 or any
integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of $1,000,000 in a manner determined by the Borrower. A notice given
by the Borrower pursuant to this paragraph shall be irrevocable.

(e) The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.

Section 2.05 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Dollar denominated Swingline Loans to the Borrower from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $100,000,000 or (ii) the Dollar Equivalent
(determined on the date on which a notice of the requested Borrowing is
delivered pursuant to Section 2.05(b)) of the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
exceeding the total Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the

 

28



--------------------------------------------------------------------------------

Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

Section 2.06 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit denominated in Dollars or Euros
for its own account or for the account of any of its Restricted Subsidiaries,
from any Issuing Bank, in a form reasonably acceptable to the Administrative
Agent and such Issuing Bank, at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
Notwithstanding that any Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Restricted
Subsidiary, the Borrower shall be obligated to reimburse the relevant Issuing
Bank for any and all drawings under such Letter of Credit. The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of a
Restricted Subsidiary inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Restricted Subsidiary.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to any Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the currency of such Letter of Credit, which must be either
Dollars or Euros, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by an Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. Following receipt of a notice

 

29



--------------------------------------------------------------------------------

requesting the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit) in accordance with this Section,
the Administrative Agent shall advise each Lender of the details thereof. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, subject to Sections 2.22 and 2.11(b),
the Dollar Equivalent (determined on the date a request for the issuance,
amendment, renewal or extension of such Letter of Credit is delivered pursuant
to this Section 2.06(b)) of (i) the total LC Exposure shall not exceed
$750,000,000, (ii) the LC Exposure of JPMorgan Chase Bank, N.A. shall not exceed
$300,000,000, (iii) the LC Exposure of SunTrust Bank shall not exceed
$200,000,000, (iv) the LC Exposure of Wells Fargo Bank, National Association
shall not exceed $200,000,000, (v) the LC Exposure of any other Issuing Bank
shall not exceed the amount agreed to by such Issuing Bank, either in the
aggregate or individually, with respect to one or more Letters of Credit,
(vi) the sum of the total Revolving Credit Exposures in Euros shall not exceed
the Euro Sublimit, (vii) the total LC Exposure in Euros shall not exceed
$25,000,000 and (viii) the sum of the total Revolving Credit Exposures plus the
aggregate principal amount of outstanding Competitive Loans shall not exceed the
total Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that, notwithstanding
the foregoing, no Letter of Credit may expire beyond the close of business on
the date that is five Business Days prior to the earliest Maturity Date
applicable to any Lender, unless the Dollar Equivalent of the amount of such
Letter of Credit on the date of issuance, renewal or extension, as applicable,
together with the outstanding LC Exposure at such time, is less than or equal to
the total Commitments of all Lenders having a later Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank that issues such Letter of Credit or the
Lenders, each Issuing Bank that issues a Letter of Credit hereunder hereby
grants to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of each Issuing Bank that issues a Letter of Credit hereunder, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit issued by such Issuing Bank, the Borrower shall reimburse
such LC Disbursement by paying to the Administrative Agent (i) in the case of
any Letter of Credit denominated in Dollars, an amount in Dollars equal to such
LC Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, and (ii) in the case of any Letter of Credit
denominated in Euros, an amount in Dollars equal to the Dollar Equivalent of
such LC Disbursement, calculated as of the date such Issuing Bank made such LC
Disbursement, not later than 12:00 noon, New York City time, on

 

30



--------------------------------------------------------------------------------

the date that such LC Disbursement is made (or if such Issuing Bank shall so
elect in its sole discretion by notice to the Borrower, in Euros in an amount
equal to such LC Disbursement), if the Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., New York City time, on such date, or,
if such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii)) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
in the case of any LC Disbursement in respect of any Letter of Credit
denominated in Dollars, the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 that such payment be
financed with an ABR Revolving Borrowing or a Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in Section
2.07 with respect to Loans made by such Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank that issued such
Letter of Credit the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank that issued such Letter of Credit or, to the extent
that Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross

 

31



--------------------------------------------------------------------------------

negligence or willful misconduct on the part of an Issuing Bank (as finally
determined by a court of competent jurisdiction), each Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
that issued such Letter of Credit may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in Euros, at the Overnight Euro Rate for Euros plus
the then effective Applicable Rate with respect to Eurocurrency Revolving
Loans); provided that, if the Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.12(c) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
such Issuing Bank, except that interest accrued on and after the date of payment
by any Lender pursuant to paragraph (e) of this Section to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the replaced
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the Dollar Equivalent of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph or (ii) the Borrower is required to pay to
the Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 2.11(c), then the Borrower shall deposit
in one or more accounts with the Administrative Agent, in the name of

 

32



--------------------------------------------------------------------------------

the Administrative Agent and for the benefit of the Lenders, in the case of an
Event of Default, an amount in cash equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon, and in the case of a payment
required by Section 2.11(c), the amount of such excess as provided in Section
2.11(c) (in each case, in the relevant currencies in which the Letters of Credit
associated with the LC Exposure is denominated); provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (g) or (h) of Article VII. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse each Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the Dollar Equivalent of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, and the Borrower
is not otherwise required to pay to the Administrative Agent the excess
attributable to an LC Exposure in connection with any prepayment pursuant to
Section 2.11(c), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after all Events of Default
have been cured or waived.

(k) Existing Letters of Credit. For all purposes hereunder, on the Effective
Date, the Existing Letters of Credit shall be deemed issued under this
Agreement.

Section 2.07 Funding of Borrowings. (a) Each Lender shall make available for the
account of its applicable Lending Office each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds in
Dollars, in the case of ABR Loans and Eurocurrency Loans to be funded in
Dollars, and in Euros, in the case of Eurocurrency Loans to be funded in Euros,
to the applicable Administrative Agent’s Account, by 2:00 p.m., New York City
time, with respect to Loans denominated in Dollars, and 2:00 p.m., London time,
with respect to Loans denominated in Euros; provided that Swingline Loans shall
be made as provided in Section 2.05. The Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received,
in like funds, to an account of the Borrower maintained with the Administrative
Agent in New York City and designated by the Borrower in the applicable
Borrowing Request or Competitive Bid Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.06(e) shall be remitted by the Administrative Agent to the Issuing Bank that
made such LC Disbursement.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative

 

33



--------------------------------------------------------------------------------

Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Euro Rate in the case of Loans denominated in Euros) or
(ii) in the case of the Borrower, the interest rate applicable to ABR Loans. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

(c) A payment in Euros shall be deemed to have been made by the Administrative
Agent on the date on which it is required to be made under this Agreement if the
Administrative Agent has, on or before that date, taken all relevant steps to
make that payment. With respect to the payment of any amount denominated in
Euros, the Administrative Agent shall not be liable to the Borrower, any Issuing
Bank or any of the Lenders in any way whatsoever for any delay, or the
consequences of any delay, in the crediting to any account of any amount
required by this Agreement to be paid by the Administrative Agent if the
Administrative Agent shall have taken all relevant steps to achieve, on the date
required by this Agreement, the payment of such amount in immediately available,
freely transferable, cleared funds in Euros to the relevant account. In this
paragraph, “all relevant steps” means all such steps as may be prescribed from
time to time by the regulations or operating procedures of such clearing or
settlement system as the Administrative Agent may from time to time determine
for the purpose of clearing or settling payments denominated in Euros.

Section 2.08 Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurocurrency Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section; provided that no Eurocurrency
Borrowing denominated in Euros may be continued as, or converted into, a
Borrowing denominated in Dollars. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Competitive
Borrowings or Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit the Borrower to (i) change the currency of any Borrowing or
(ii) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d).

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

34



--------------------------------------------------------------------------------

        (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

        (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

        (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the
currency of such Borrowing, which shall be either Dollars or Euros, and the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If an Interest Election
Request requests a Eurocurrency Borrowing but does not specify a currency, then
the Borrower shall be deemed to have selected Dollars in the case of a
conversion of an ABR Borrowing to a Eurocurrency Borrowing, and in the case of a
continuation of a Eurocurrency Borrowing, the same currency in which such
Borrowing being continued is denominated.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period, in the case of a Eurocurrency
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Revolving Borrowing may be converted to
or continued as a Eurocurrency Borrowing and (ii) unless repaid, each
Eurocurrency Revolving Borrowing denominated in Dollars shall be converted to an
ABR Borrowing at the end of the Interest Period applicable thereto.

Section 2.09 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Equivalent (determined on the date by which a notice of
an election to terminate or reduce the Commitments is required to be delivered
pursuant to Section 2.09(c)) of the sum of the Revolving Credit Exposures plus
the aggregate principal amount of outstanding Competitive Loans would exceed the
total Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such

 

35



--------------------------------------------------------------------------------

notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

Section 2.10 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date in the currency of such Loan, (ii) to the Administrative Agent for
the account of each Lender the then unpaid principal amount of each Competitive
Loan on the last day of the Interest Period applicable to such Loan in the
currency of such Loan and (iii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least three Business Days after such Swingline Loan
is made; provided that on each date that a Revolving Borrowing or Competitive
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the currency thereof, the Class and
Type thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent (including payable in the currencies in
which the Loans may be funded). Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after an
increase in such Lender’s Commitment pursuant to Section 2.20 or an increase or
reduction in such Lender’s Commitment pursuant to an assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

Section 2.11 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section; provided that
the Borrower shall not have the right to prepay any Competitive Loan without the
prior consent of the Lender thereof.

 

36



--------------------------------------------------------------------------------

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Revolving Borrowing denominated in Dollars, not later than 11:00
a.m., New York City time, three Business Days before the date of prepayment,
(ii) in the case of prepayment of a Eurocurrency Revolving Borrowing denominated
in Euros, not later than 11:00 a.m., London time, four Business Days before the
date of prepayment, (iii) in the case of prepayment of an ABR Revolving
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment, (iv) in the case of prepayment of a Competitive
Loan, not later than 11:00 a.m., New York City time, one Business Day before the
date of prepayment or (v) in the case of prepayment of a Swingline Loan, not
later than 12:00 noon, New York City time, on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in the Dollar Equivalent (determined on the date by which a
notice of prepayment in respect thereof is required to be delivered pursuant to
this Section 2.11(b)) of an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13 and any break funding payments
required by Section 2.16.

(c) If on any Calculation Date, the Dollar Equivalent (determined on such
Calculation Date) of (i) the sum of the total Revolving Credit Exposures plus
the aggregate principal amount of outstanding Competitive Loans exceeds the
total Commitments then in effect or (ii) the sum of the total Revolving Credit
Exposures in Euros exceeds the Euro Sublimit, then, in each case, the Borrower
shall (A) prepay Borrowings in an aggregate amount equal to such excess and
(B) if any excess remains after prepaying Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in Section
2.06(j). Each such prepayment shall be accompanied by a payment of all accrued
and unpaid interest on the Loans prepaid and any break funding payments required
by Section 2.16. The Borrower shall be obligated to make such prepayment and/or
deposit of cash collateral within five Business Days of written demand from the
Administrative Agent. Each prepayment of Borrowings pursuant to this Section
2.11(c) shall be applied, first, ratably to any ABR Borrowings then outstanding,
second, to any Eurocurrency Borrowings denominated in Euros then outstanding,
and, third, to any Eurocurrency Borrowings denominated in Dollars then
outstanding, and if more than one Eurocurrency Borrowing is then outstanding, to
each such Eurocurrency Borrowing in order of priority beginning with the
Eurocurrency Borrowing with the least number of days remaining in the Interest
Period applicable thereto and ending with the Eurocurrency Borrowing with the
most number of days remaining in the Interest Period applicable thereto.

Section 2.12 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Commitment Fee Rate on the average daily amount of the unused amount of such
Lender’s Commitment during the period from and including the date hereof through
and including the last day of the Availability Period. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the Effective Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

37



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
amount of the Dollar Equivalent of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank for its own
account a fronting fee, which shall accrue at the rate of 0.250% per annum on
the average daily amount of that portion of the Dollar Equivalent of the LC
Exposure attributable to such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure attributable to such Issuing Bank, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid in Dollars on the dates due, in
immediately available funds, to the Administrative Agent (or to an Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances. For purposes of calculating fees pursuant to this
Section 2.12, the amount of any Revolving Credit Exposure or LC Exposure in
Euros shall be the Dollar Equivalent of such amount calculated using the
Exchange Rate as of the date such fees are payable as specified in this Section
2.12.

Section 2.13 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest (i) in
the case of a Eurocurrency Revolving Loan, at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate, or
(ii) in the case of a Eurocurrency Competitive Loan, at the LIBO Rate for the
Interest Period in effect for such Borrowing plus (or minus, as applicable) the
Margin applicable to such Loan.

(c) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.

(d) Each Swingline Loan shall bear interest at the Swingline Rate plus the
Applicable Rate for Eurocurrency Revolving Loans.

 

38



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(f) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (e)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency
Revolving Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.

(g) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Majority in Interest of the
Lenders of any Class (or, in the case of a Eurocurrency Competitive Loan, the
Lender that is required to make such Loan) that the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurocurrency Revolving
Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing (and if
any Borrowing Request requests a Eurocurrency Revolving Borrowing denominated in
Euros, such Borrowing Request shall be ineffective) and (iii) any request by the
Borrower for a Eurocurrency Competitive Borrowing shall be ineffective; provided
that (A) if the circumstances giving rise to such notice do not affect all the
Lenders, then requests by the Borrower for Eurocurrency Competitive Borrowings
may be made to Lenders that are not affected thereby and (B) if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

Section 2.15 Increased Costs. (a) If any Change in Law shall:

 

39



--------------------------------------------------------------------------------

(i) impose, modify or deem applicable any reserve, compulsory loan, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Loans
or Fixed Rate Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Eurocurrency
Loan or Fixed Rate Loan (or of maintaining its obligation to make any such Loan)
or to increase the cost to such Lender or such Issuing Bank of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or such Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

 

40



--------------------------------------------------------------------------------

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan or Fixed Rate Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.11(b) and is revoked in accordance
therewith), (d) the failure to borrow any Competitive Loan after accepting the
Competitive Bid to make such Loan, or (e) the assignment of any Eurocurrency
Loan or Fixed Rate Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to Section
2.19, then, in any such event, the Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurocurrency
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for Dollar or Euro (as
applicable) deposits of a comparable amount and period from other banks in the
Eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

Section 2.17 Taxes. (a) Withholding Taxes; Gross-Up. Each payment by any Loan
Party under any Loan Document shall be made without withholding for any Taxes,
unless such withholding is required by law. If any Withholding Agent determines,
in its sole discretion exercised in good faith, that it is so required to
withhold Taxes, then such Withholding Agent may so withhold and shall timely pay
the full amount of withheld Taxes to the relevant Governmental Authority in
accordance with applicable law. If such Taxes are Indemnified Taxes, then the
amount payable by such Loan Party shall be increased as necessary so that net of
such withholding (including withholding applicable to additional amounts payable
under this Section) the applicable Recipient receives the amount it would have
received had no such withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payment. As soon as practicable after any payment of Indemnified
Taxes by any Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
amounts paid or payable under this Section 2.17(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(d) shall be paid within 10 days
after the Recipient delivers to any Loan Party a certificate stating the amount
of any Indemnified Taxes so paid or payable by such Recipient or Beneficial
Owner and describing the basis for the indemnification claim. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error. Such
Recipient shall deliver a copy of such certificate to the Administrative Agent.

 

41



--------------------------------------------------------------------------------

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.17(e) shall be paid
within 10 days after the Administrative Agent or the applicable Loan Party (as
applicable) delivers to the applicable Lender a certificate stating the amount
of Taxes so paid or payable by the Administrative Agent or the applicable Loan
Party (as applicable). Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A) through (E) below and Section 2.17(f)(iii) below) shall
not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Upon the reasonable request of such Borrower or the Administrative
Agent, any Lender shall update any form or certification previously delivered
pursuant to this Section 2.17(f). If any form or certification previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall promptly (and in any
event within 10 days after such expiration, obsolescence or inaccuracy) notify
such Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.

(ii) Without limiting the generality of the foregoing, if the Borrower is a U.S.
Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal

 

42



--------------------------------------------------------------------------------

withholding Tax pursuant to the “interest” article of such tax treaty and
(2) with respect to any other applicable payments under this Agreement, IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. Federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit E (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under this Agreement or any other Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid such

 

43



--------------------------------------------------------------------------------

indemnified party pursuant to the previous sentence (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything herein to the contrary in this
Section 2.17(g), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.17(g) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.17(g).shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.

(h) Issuing Bank. For purposes of Section 2.17(e) and (f), the term “Lender”
includes any Issuing Bank and any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, Section 2.16 or Section 2.17, or
otherwise) on the date when due, in immediately available funds, without set-off
or counterclaim, to the applicable Administrative Agent’s Account, in the case
of payments in Dollars, prior to 12:00 noon, New York City time, and in the case
of payments in Euros, prior to 12:00 noon, London time. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent, except payments to be made directly to an Issuing Bank or
the Swingline Lender as expressly provided herein and except that payments
pursuant to Section 2.15, Section 2.16, Section 2.17 and Section 10.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
in like funds to the appropriate recipient, for the account of its applicable
Lending Office, promptly following receipt thereof. If any payment hereunder
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder shall be made in Dollars, except with respect
to Loans denominated in Euros or reimbursement of LC Disbursements in respect of
Letters of Credit denominated in Euros (but only to the extent expressly
permitted by Section 2.06(e)), which shall be prepaid or repaid, including
interest thereon, in Euros.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of

 

44



--------------------------------------------------------------------------------

other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Euro Rate in the case of Loans denominated in
Euros).

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), Section 2.06(d) or (e), Section 2.07(b), Section
2.18(d) or Section 10.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or Section 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, or if any Lender shall fail to agree to
extend the Maturity Date pursuant to Section 2.21 if the Required Lenders have
agreed to do so, then the Borrower may, at its sole expense and effort
(including the payment by the Borrower of the fee specified in
Section 10.04(b)(ii)(C)), upon notice to such Lender and the

 

45



--------------------------------------------------------------------------------

Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
(other than outstanding Competitive Loans held by it) to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if a Commitment is being
assigned, each Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (other than Competitive Loans) and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.15 or payments required to be made pursuant to Section 2.17, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

Section 2.20 Procedures Regarding Increases to the Commitments. (a) So long as
no Default or Event of Default has occurred and is continuing, the Borrower may
request from time to time, subject to the terms and conditions hereinafter set
forth, that the aggregate amount of the Lenders’ Commitments be increased and,
in connection therewith, that the Euro Sublimit be increased. Any such request
shall be made by written notice to the Administrative Agent; provided, however,
that any such notice must be given no later than 60 days prior to the Maturity
Date. Each such notice (a “Initial Notice of Commitment Increase”) shall be in
the form of Exhibit C-1 and specify therein:

(i) the proposed effective date of such increase to the Lenders’ Commitments,
which date (the requested “Commitment Increase Effective Date”) shall be no
earlier than forty-five days after receipt by the Administrative Agent of such
notice;

(ii) the amount of the requested increase to the Lenders’ Commitments; provided,
however, that (A) such increase must be at least $25,000,000 and (B) after
giving effect to such requested increase, the aggregate amount of the Lenders’
Commitments shall not exceed $1,750,000,000; and

(iii) the amount of the requested increase to the amount of the Euro Sublimit,
if any; provided, however, that the amount by which the Euro Sublimit is
increased shall not exceed the amount of the requested increase to the Lenders’
Commitments.

The Administrative Agent shall deliver a copy of such Initial Notice of
Commitment Increase to each Lender via facsimile transmission on or before the
third Business Day next succeeding the date the Administrative Agent receives
such Initial Notice of Commitment Increase. After receipt of the Initial Notice
of Commitment Increase, each Lender shall determine, in its sole discretion,
whether to participate, and to what extent, if any, in such Commitment increase
and shall communicate such decision in writing to the Administrative Agent and
the Borrower on or before the eleventh day prior to the proposed Commitment
Increase Effective Date.

(b) On the tenth day prior to the proposed Commitment Increase Effective Date,
so long as no Default or Event of Default has occurred and is continuing, the
Borrower shall deliver to the Administrative Agent a written notice confirming
the requested increase in the aggregate amount of the Lenders’ Commitments. Each
such notice (a “Notice of Confirmation of Commitment Increase”) shall be in the
form of Exhibit C-2 and specify therein:

 

46



--------------------------------------------------------------------------------

(i) the proposed Commitment Increase Effective Date, which date shall be no
earlier than five Business Days after receipt by the Administrative Agent of
such Notice of Confirmation of Commitment Increase;

(ii) the amount of the requested increase to the Lenders’ Commitments; provided,
however, that (A) such increase must be at least $25,000,000 and (B) after
giving effect to such requested increase, the aggregate amount of the Lenders’
Commitments shall not exceed $1,750,000,000;

(iii) the amount of the requested increase to the amount of the Euro Sublimit,
if any; provided, however, that the amount by which the Euro Sublimit is
increased shall not exceed the amount of the requested increase to the Lenders’
Commitments;

(iv) the identity of each of the then Lenders, if any, which has agreed with the
Borrower to increase its Commitment in an amount such that its Applicable
Percentage after giving effect to such requested increase will be the same or
greater than its Applicable Percentage prior to giving effect to such requested
increase (each such Lender being an “Increasing Lender”), each of the other then
Lenders, if any, which has agreed to increase its Commitment in an amount such
that its Applicable Percentage after giving effect to such a requested increase
will be less than its Applicable Percentage prior to giving effect to such
requested increase (each such Lender being a “Partially Increasing Lender”) and
the identity of each financial institution not already a Lender, if any, which
has agreed with the Borrower to become a Lender to effect such requested
increase in the aggregate amount of the Lenders’ Commitments (each such
financial institution shall be reasonably acceptable to the Administrative Agent
and each such financial institution being a “New Lender” and each of the other
then Lenders, if any, which has not agreed to increase its Commitment being a
“Reducing Lender”); and

(v) the amount of the respective Commitments of the then existing Lenders, such
Increasing Lenders, such Partially Increasing Lenders, such Reducing Lenders and
such New Lenders from and after the effective date of such increase.

(c) On or before each Commitment Increase Effective Date:

(i) the Borrower, each Increasing Lender, each Partially Increasing Lender and
each then New Lender shall execute and deliver to the Administrative Agent for
its acceptance, as to form, documentation embodying the provisions of the Notice
of Commitment Increase relating to the increase in the aggregate amount of the
Lenders’ Commitments to be effected on such Commitment Increase Effective Date;
and

(ii) upon acceptance of such documentation by the Administrative Agent, which
acceptance shall not be unreasonably withheld, and so long as no Default or
Event of Default has occurred and is continuing, (A) the Administrative Agent
shall give prompt notice of such acceptance to each Lender, (B) it shall become
effective, and each Increasing Lender’s and Partially Increasing Lender’s
Commitment shall be increased to the amount specified therein, on such
Commitment Increase Effective Date and (C) the Administrative Agent shall record
each New Lender’s information in the Register.

(d) On each Commitment Increase Effective Date:

(i) each then New Lender and each then Increasing Lender shall, by wire transfer
of immediately available funds, deliver to the Administrative Agent such
Lenders’ New Funds Amount for such Commitment Increase Effective Date, which
amount, for each such Lender, shall constitute Loans made by such Lender to the
Borrower pursuant to Section 2.01 on such Commitment Increase Effective Date;
and

 

47



--------------------------------------------------------------------------------

(ii) the Administrative Agent shall, by wire transfer of immediately available
funds, pay to each then Reducing Lender and to each Partially Increasing Lender
its Reduction Amount for such Commitment Increase Effective Date, which amount,
for each such Lender, shall constitute a prepayment by the Borrower pursuant to
Section 2.11, ratably in accordance with the respective principal amounts
thereof, of the principal amounts of all then outstanding Loans of such Lender.

As a condition precedent to the effectiveness of any increase to the Commitments
pursuant to this Section 2.20, the Borrower shall deliver to Administrative
Agent a certificate, dated as of the Commitment Increase Effective Date,
executed by a Responsible Officer of the Borrower, certifying that immediately
before and after such increase, the representations and warranties of the
Borrower and the MLP set forth in this Agreement shall be true and correct
(unless such representations and warranties are stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date). The Administrative Agent shall record each
then New Lender’s, each then Increasing Lender’s and each then Partially
Increasing Lender’s information in the Register. Also effective as of each
Commitment Increase Effective Date, each then New Lender and each then
Increasing Lender shall be deemed to have purchased and had transferred to it,
and each then Reducing Lender and each Partially Increasing Lender shall be
deemed to have sold and transferred as provided in Section 2.06(d) to such New
Lenders and Increasing Lenders, such undivided interest and participation in
such Reducing Lender’s and such Partially Increasing Lender’s interest and
participation in all then outstanding Letters of Credit, to the extent necessary
so that such undivided interests and participations of all Lenders (including
each New Lender) shall accord with their respective Applicable Percentages after
giving effect to the increase in the aggregate amount of the Lenders’
Commitments on such Commitment Increase Effective Date.

Section 2.21 Extension of Maturity Date.

(a) Not earlier than 90 days prior to, nor later than 30 days prior to, each
anniversary of May 2, 2012, the Borrower may, upon notice to the Administrative
Agent (which shall promptly notify the Lenders), request a one-year extension of
the Maturity Date then in effect. Within 20 days of delivery of such notice,
each Lender shall notify the Administrative Agent whether or not it consents to
such extension (which consent may be given or withheld in such Lender’s sole and
absolute discretion). Any Lender not responding within the above time period
shall be deemed not to have consented to such extension. The Administrative
Agent shall promptly notify the Borrower and the Lenders of the Lenders’
responses.

(b) The Maturity Date shall be extended only if the Required Lenders (calculated
excluding any Lender in default in its obligation to fund Loans hereunder and
prior to giving effect to any replacements of Lenders permitted herein) (the
Lenders that so consent being the “Consenting Lenders” and the Lenders that do
not consent being the “Non-Consenting Lenders”) have consented thereto. If so
extended, the Maturity Date, as to the Consenting Lenders, shall be extended to
the same date in the year following the Maturity Date then in effect (such
existing Maturity Date being the “Extension Effective Date”). The Administrative
Agent and the Borrower shall promptly confirm to the Lenders such extension,
specifying the date of such confirmation (the “Extension Confirmation Date”),
the Extension Effective Date, and the new Maturity Date (after giving effect to
such extension). As a condition precedent to such extension, the Borrower shall
deliver to the Administrative Agent a certificate of the Borrower dated as of
the Extension Confirmation Date signed by a Responsible Officer of the Borrower
(i) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such extension and (ii) certifying that, (A) before and after
giving effect to such extension, the representations

 

48



--------------------------------------------------------------------------------

and warranties contained in Article III made by it are true and correct on and
as of the Extension Confirmation Date, except to the extent that such
representations and warranties specifically refer to an earlier date, (B) before
and after giving effect to such extension no Default exists or will exist as of
the Extension Confirmation Date, and (C) since December 31, 2011, no event,
development or circumstance that has had a Material Adverse Effect has occurred.
The Borrower shall pay to the Administrative Agent for the account of each
Non-Consenting Lender the then unpaid principal amount of such Non-Consenting
Lender’s Loans outstanding on the Extension Effective Date (and pay any
additional amounts required pursuant to Section 2.16). In addition, the Borrower
shall prepay any Loans outstanding on the Extension Effective Date (and pay any
additional amounts required pursuant to Section 2.16) to the extent necessary to
keep outstanding Loans ratable with any revised and new Applicable Percentages
of all the Lenders effective as of the Extension Effective Date.

Section 2.22 Dollar Equivalent Determinations.

(a) Not later than 5:00 p.m. (New York time) on each date on which the Dollar
Equivalent of any amount in Euros is required to be determined hereunder (other
than pursuant to Section 2.23 or except as otherwise expressly provided for
herein), the Administrative Agent shall determine the Dollar Equivalent of such
amount using the Exchange Rate for such date.

(b) Promptly after the determination of the Dollar Equivalent of any amount in
Euros pursuant to this Section 2.22, the Administrative Agent shall promptly
notify the Borrower, the Issuing Banks and the Lenders of the results thereof.
All determinations by the Administrative Agent of the Exchange Rate and the
Dollar Equivalent of any amount shall be deemed to be conclusive absent manifest
error.

Section 2.23 Currency Conversion. Notwithstanding anything to the contrary
contained herein, if any payment of any obligation shall be made in a currency
other than the currency required hereunder, such amount shall be converted into
the currency required hereunder at the rate determined by the Administrative
Agent, as the rate quoted by it in accordance with methods customarily used by
the Administrative Agent for such or similar purposes as the spot rate for the
purchase by the Administrative Agent of the required currency with the currency
of actual payment through its principal foreign exchange trading office at
approximately 11:00 a.m. (local time at such office) two Business Days prior to
the effective date of such conversion, provided that the Administrative Agent
may obtain such spot rate from another financial institution actively engaged in
foreign currency exchange if the Administrative Agent does not then have a spot
rate for the required currency. The parties hereto hereby agree, to the fullest
extent that they may effectively do so under applicable law, that if for the
purposes of obtaining any judgment or award it becomes necessary to convert from
any currency other than the currency required hereunder into the currency
required hereunder any amount in connection with any obligation hereunder, then
the conversion shall be made as provided above on the Business Day before the
day on which the judgment or award is given, in the event that there is a change
in the applicable conversion rate prevailing between the Business Day before the
day on which the judgment or award is given and the date of payment, the
Borrower will pay to the Administrative Agent, for the benefit of the Lenders,
such additional amounts (if any) as may be necessary, and the Administrative
Agent, on behalf of the Lenders, will pay to the Borrower such excess amounts
(if any) as result from such change in the rate of exchange, to assure that the
amount paid on such date is the amount in such other currency, which when
converted at the conversion rate described herein on the date of payment, is the
amount then due in the currency required hereunder, and any amount due from the
Borrower under this Section 2.23 shall be due as a separate debt and shall not
be affected by judgment or award being obtained for any other sum due.

Section 2.24 Defaulting Lenders.

 

49



--------------------------------------------------------------------------------

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a).

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders or a Majority in
Interest of any Class have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 10.02); provided, that this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby.

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent that (x) the sum
of all non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) the conditions set forth in
Section 4.02 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the relevant Issuing Banks
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the relevant
Issuing Banks until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrower in accordance with
Section 2.24(c), and

 

50



--------------------------------------------------------------------------------

participating interests in any newly made Swingline Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.24(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the
Swingline Lender or any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and such Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
such Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swingline Lender or such
Issuing Bank, as the case may be, to defease any risk to it in respect of such
Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Competitive
Loans and Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

ARTICLE III

Representations and Warranties

The MLP and the Borrower, in each case with respect to itself and its Restricted
Subsidiaries, each represents and warrants to the Lenders that:

Section 3.01 Organization; Powers. It and its Restricted Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

Section 3.02 Authorization; Enforceability. The Transactions are within its and
its Restricted Subsidiaries corporate, limited liability company or partnership
powers and have been duly authorized by all necessary corporate, limited
liability company or partnership and, if required, stockholder, member or
limited partner action. This Agreement has been duly executed and delivered by
it and constitutes a legal, valid and binding obligation of it, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any material consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
material law or regulation or the charter, by-laws or other organizational
documents of it or any of its subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument relating to Material Indebtedness binding upon it
or any of its Restricted Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by it or any of its Restricted
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of it or any of its Subsidiaries.

 

51



--------------------------------------------------------------------------------

Section 3.04 Financial Condition; No Material Adverse Change. (a) It has
heretofore furnished to the Lenders its most recent annual report on Form 10-K
filed with the SEC, which includes the consolidated financial statements of the
MLP, as well as the financial statements of the Borrower, which are contained in
the consolidating footnote of the financial statements, all reported on by KPMG
and certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the MLP and its consolidated subsidiaries,
including the Borrower, as of such dates and for such periods in accordance with
GAAP except for the lack of footnotes with respect to the Borrower.

(b) Since December 31, 2011, there has been no material adverse change in the
business, assets, operations or condition (financial or otherwise) of it and its
Restricted Subsidiaries, taken as a whole.

Section 3.05 Properties. (a) It and its Restricted Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, free and clear of all Liens except Permitted Encumbrances and
Liens otherwise permitted or contemplated by this Agreement, except where the
failure to have such title or leasehold interest could not reasonably be
expected to result in a Material Adverse Effect.

(b) It and its Restricted Subsidiaries owns, or is licensed to use, or has made
all required federal filings (and has not been notified of any contest) with
respect to, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by it and
its Restricted Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of it, threatened against or affecting it
or any of its Restricted Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither it nor any of its Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c) Since the Effective Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.

Section 3.07 Compliance with Laws and Agreements. It and its Restricted
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

52



--------------------------------------------------------------------------------

Section 3.08 Investment Company Status. Neither it nor any of its Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940. The Borrower is not subject to regulation under
any Federal or State statute or regulation which limits its ability to incur
Indebtedness.

Section 3.09 Taxes. It and its Subsidiaries has each timely filed or caused to
be filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
it or such subsidiary, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

Section 3.10 ERISA. Except as could not reasonably be expected to result in a
Material Adverse Effect, each ERISA Affiliate has fulfilled its obligations
under the minimum funding standards of ERISA and the Code with respect to each
Plan and is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code with respect to each Plan. Except as could not
reasonably be expected to result in a Material Adverse Effect, no ERISA
Affiliate has (a) sought a waiver of the minimum funding standard under
Section 412 of the Code in respect of any Plan, (b) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could reasonably be expected to result in the imposition
of a Lien or the posting of a bond or other security under ERISA or the Code or
(c) incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under Section 4007 of ERISA.

Section 3.11 Disclosure. It has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. Neither the Information Memorandum nor any of the other reports,
financial statements, certificates or other information furnished by or on
behalf of it to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) (but excluding in each case any
information of a general economic or industry nature) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein taken as a whole, in the light of the circumstances under
which they were made, not materially misleading; provided that, with respect to
information consisting of statements, estimates and projections regarding the
future performance of the Borrower, the MLP and their subsidiaries
(collectively, the “Projections”), no representation, warranty or covenant is
made other than that the Projections have been prepared in good faith based on
assumptions believed to be reasonable both at the time of preparation and
furnishing thereof, recognizing that there are (i) industry-wide risks normally
associated with the types of business conducted by the MLP, the Company and
their Subsidiaries and (ii) projections are necessarily based upon professional
opinions, estimates and projections and that none of the MLP, the Company or any
of their Subsidiaries warrants that such opinions, estimates and projections
will ultimately prove to have been accurate.

Section 3.12 Subsidiaries. As of the date hereof, Schedule 3.12: (a) sets forth
the name and jurisdiction of incorporation or organization of each Subsidiary;
(b) identifies each Subsidiary of the MLP as either a Restricted Subsidiary or
Unrestricted Subsidiary, (c) identifies each Subsidiary of the MLP as a
Wholly-Owned Subsidiary or a non Wholly-Owned Subsidiary and (d) identifies each
Subsidiary of the MLP that is a Material Subsidiary.

 

53



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

Section 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):

(a) The Administrative Agent (or its counsel) shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Borrower
and the MLP, and by the Lenders and the Administrative Agent and (ii) the
Subsidiary Guaranty, executed and delivered by a duly authorized officer of each
Guarantor (other than the MLP) and satisfactory in form and substance to the
Administrative Agent.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Andrews Kurth LLP, counsel for the Borrower and the MLP and
(ii) Amy Perry, in-house counsel of the MLP, collectively providing the opinions
set forth in Exhibit B, and each such opinion covering such other matters
relating to the Borrower, the General Partner, the Guarantors, this Agreement or
the Transactions as the Lenders shall reasonably request. The Borrower hereby
requests each such counsel to deliver its applicable opinion to the
Administrative Agent and the Lenders.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the General
Partner, the MLP, the Guarantors, the authorization of the Transactions, and any
other legal matters relating to the Borrower, the General Partner, the MLP, the
Guarantors, the Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, Vice President or a Financial
Officer of each of the Borrower and the MLP, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

(e) The Administrative Agent shall have received (i) counterpart originals of
the Partnership Agreement (MLP) substantially in the form listed as Exhibit 3.4
to the MLP’s annual report on Form 10-K for the fiscal year ended December 31,
2003, the Indentures and the Partnership Agreement (Borrower) in form and
substance acceptable to the Lenders, in each case duly executed by each of the
parties thereto and (ii) evidence satisfactory to the Lenders that the
Partnership Agreement (Borrower), the Indentures and the Partnership Agreement
(MLP) are in full force and effect and have not been amended or modified except
to the extent such amendments or modifications have been delivered to the
Administrative Agent, which evidence may be in the form of a certificate of the
President or a Vice President (or equivalent officer) of each of the Borrower
and the MLP.

(f) The Administrative Agent shall have received the financial statements
referred to in Section 3.04(a).

(g) The Administrative Agent shall have received evidence satisfactory to it
that all loans and other obligations owing pursuant to the Existing Credit
Agreement shall have been paid in full or will be paid in full contemporaneous
herewith and all commitments thereunder shall have been terminated.

 

54



--------------------------------------------------------------------------------

(h) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

(i) The Administrative Agent and the Lenders shall have received, and be
reasonably satisfied in form and substance with, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
but not restricted to the Patriot Act.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit under this Agreement shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 10.02) at or prior to 3:00 p.m., New York City time, on May 2, 2012
(and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower and the MLP set forth in
this Agreement shall be true and correct on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable (unless such representations and warranties are stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) The Administrative Agent shall have received each additional document,
instrument, legal opinion or item of information reasonably requested by the
Administrative Agent, including, without limitation, a copy of any debt
instrument, security agreement or other material contract to which the MLP or
any Restricted Subsidiary may be a party.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower and the MLP on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section 4.02.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the MLP and the Borrower each
covenants and agrees with the Lenders that:

Section 5.01 Financial Statements and Other Information. It will furnish to the
Administrative Agent and each Lender:

 

55



--------------------------------------------------------------------------------

(a) no later than 15 days following the date required by applicable SEC rules
(without giving effect to any extensions available thereunder) for the filing of
such financial statements after the end of each fiscal year of the MLP, the
MLP’s most recent annual report on Form 10-K, which includes the consolidated
financial statements of the MLP, as well as the financial statements of the
Borrower, which are contained in the consolidating footnote of the financial
statements, all reported on by KPMG LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) and certified by one of the MLP’s Financial Officer to the effect that
such financial statements present fairly in all material respects the financial
condition, results of operations and cash flows of the MLP and its consolidated
subsidiaries, including the Borrower, in accordance with GAAP consistently
applied except for the lack of footnotes with respect to the Borrower;

(b) no later than 15 days following the date required by applicable SEC rules
(without giving effect to any extensions available thereunder) for the filing of
such financial statements after the end of each of the first three fiscal
quarters of each fiscal year of the MLP, the MLP’s most recent quarterly report
on Form 10-Q, which includes the consolidated financial statements of the MLP,
as well as the financial statements of the Borrower, which are contained in the
consolidating footnote of the financial statements, all certified by one of the
MLP’s Financial Officer as presenting fairly in all material respects the
financial condition and results of operations of the MLP and its consolidated
subsidiaries, including the Borrower, in accordance with GAAP consistently
applied except for the lack of footnotes with respect to the Borrower;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of each of the Borrower and the
MLP (i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.11 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change;

(e) if, at any time, any of the consolidated Subsidiaries of the MLP are
Unrestricted Subsidiaries, then concurrently with any delivery of financial
statements under Section 5.01(a) or Section 5.01(b), a certificate of a
Financial Officer setting forth consolidating spreadsheets that show all
consolidated Unrestricted Subsidiaries and the eliminating entries, in such form
as would be presentable to the auditors of the MLP; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower, the
MLP or any of their subsidiaries, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Section 5.01(a) or Section
5.01(b) (to the extent any such documents are included in materials otherwise
filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the MLP posts such documents, or provides a link thereto
on the MLP’s website on the Internet at www.nustarenergy.com; or (ii) on which
such documents are posted on the MLP’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have

 

56



--------------------------------------------------------------------------------

access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the MLP and the
Borrower shall be required to provide electronic copies of the compliance
certificate required by Section 5.01(c) to the Administrative Agent. Except for
such compliance certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the MLP and the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

Section 5.02 Notices of Material Events. The MLP and the Borrower will furnish
to the Administrative Agent and each Lender prompt written notice of the
following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the MLP, the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

(c) if and when any ERISA Affiliate (i) gives or is required to give notice to
the PBGC of any “reportable event” (as defined in Section 4043 of ERISA) with
respect to any Plan which could reasonably be expected to constitute grounds for
a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application; (v) gives notice of intent
to terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multi-Employer Plan or in
respect of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could reasonably be expected to result in the
imposition of a Lien or the posting of a bond or other security, a certificate
of a Financial Officer of each of the Borrower and the MLP setting forth details
as to such occurrence and action, if any, which the Borrower, the MLP or
applicable ERISA Affiliate is required or proposes to take, but only to the
extent that any occurrence described in the preceding clauses (i) through (vii)
could reasonably be expected to result in a Material Adverse Effect;

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect;

(e) any material amendment to the Partnership Agreement (MLP) or the Partnership
Agreement (Borrower), together with a certified copy of such amendment; and

(f) any of the following events, in each case if the occurrence of such event
could reasonably be expected to have a Material Adverse Effect:

 

57



--------------------------------------------------------------------------------

(i) the receipt by the MLP (or its general partner(s)), the Borrower or the
General Partner of any notice of any claim with respect to any Environmental
Liability;

(ii) if the President or a Vice President (or equivalent officer) of the MLP or
the Borrower, or the officer of the MLP or the Borrower primarily responsible
for monitoring compliance by the MLP or the Borrower and its subsidiaries with
Environmental Laws, shall obtain actual knowledge that there exists any
Environmental Liability pending or threatened against the MLP, the Borrower or
any of their Subsidiaries; or

(iii) any release, emission, discharge or disposal of any Hazardous Materials
that could reasonably be expected to form the basis of any Environmental
Liability with respect to the MLP, the Borrower or any of their Subsidiaries.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or President or any Vice President (or equivalent officer)
of each of the Borrower and the MLP setting forth a description of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.03 Existence; Conduct of Business. It will, and will cause each of its
Restricted Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any transaction
permitted under Section 6.03 (including any conversion into any other form of
entity or continuation in another jurisdiction, but only to the extent otherwise
expressly permitted thereunder).

Section 5.04 Payment of Obligations. It will, and will cause each of its
Restricted Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a)the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) it or
such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

Section 5.05 Maintenance of Properties; Insurance. It will, and will cause each
of its Restricted Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

Section 5.06 Books and Records; Inspection Rights. It will, and will cause each
of its Restricted Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. It will, and will cause each of its
Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

Section 5.07 Compliance with Laws. It will, and will cause each of its
Restricted Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property and the terms and
provisions of the Partnership Agreement (MLP), except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

 

58



--------------------------------------------------------------------------------

Section 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used for working capital and general partnership purposes of the
Borrower, its Restricted Subsidiaries and subject to Section 6.04(g)) its
Unrestricted Subsidiaries (including, without limitation, for distributions to
the MLP to allow the MLP to make distributions to unitholders as contemplated in
the Partnership Agreement (MLP) and to fund Investments permitted under Section
6.04). The Letters of Credit shall be used for general business purposes of the
Borrower, its Restricted Subsidiaries and (subject to Section 6.04(g)) its
Unrestricted Subsidiaries or for such other purposes as may be approved by the
Administrative Agent. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.

Section 5.09 Environmental Laws. It will, and will cause each of its
Subsidiaries to:

(a) comply with all applicable Environmental Laws and obtain and comply with and
maintain any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and

(b) conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws except to the extent that the same are
being contested in good faith by appropriate proceedings and the pendency of
such proceedings could not reasonably be expected to have a Material Adverse
Effect.

Section 5.10 Unrestricted Subsidiaries.

(a) It will cause the management, business and affairs of each of it and its
Unrestricted Subsidiaries to be conducted in such a manner (including, without
limitation, by keeping separate books of account, furnishing separate financial
statements of Unrestricted Subsidiaries to creditors and potential creditors
thereof and by not permitting assets or properties of it and its respective
Restricted Subsidiaries to be commingled (except pursuant to contractual
arrangements that comply with Section 6.07)) so that each Unrestricted
Subsidiary that is a corporation or other entity will be treated as a corporate
or other entity separate and distinct from it and the Restricted Subsidiaries.

(b) Except as permitted by Section 6.04(g), it will not, and will not permit any
of the Restricted Subsidiaries to, incur, assume, guarantee or be or become
liable for any Indebtedness of any of the Unrestricted Subsidiaries.

(c) It will not permit any Unrestricted Subsidiary to hold any Equity Interest
in, or any Indebtedness of, it or any Restricted Subsidiary.

Section 5.11 Subsidiary Guaranty. It will cause each of its Subsidiaries that
guarantees any public debt of the MLP or any Subsidiary of the MLP (including,
without limitation, any debt issued pursuant to any Indenture), to guarantee the
Borrower Obligations, by executing and delivering to the Administrative Agent,
for the benefit of the Lenders, on or prior to the Effective Date with respect
to any Subsidiary that guarantees any such public debt as of the Effective Date,
and thereafter, within five (5) Business Days after any Subsidiary guarantees
any such public debt, (a) a Subsidiary Guaranty (or a supplement thereto as may
be requested by the Administrative Agent) and (b) such other additional

 

59



--------------------------------------------------------------------------------

closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent. For the avoidance of doubt, if at any
time any Subsidiary referenced above does not guarantee any obligations of the
MLP or any of its Subsidiaries under any public debt instrument (including the
Indentures) or any such Subsidiary is to be released from such guarantee of such
public debt instrument immediately following such Subsidiary’s release from the
Subsidiary Guaranty, then such Subsidiary shall be released from the Subsidiary
Guaranty in accordance with Section 6.15 of the Subsidiary Guaranty; provided
that if such Subsidiary is not released from such guarantee of such public debt
instrument within five (5) days of such Subsidiary’s release from the Subsidiary
Guaranty, then such Subsidiary shall immediately become a party to the
Subsidiary Guaranty.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of the MLP and the Borrower covenants and agrees with
the Lenders that:

Section 6.01 Indebtedness. It will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created under this Agreement;

(b) Indebtedness created under the UK Credit Agreement, the principal amount of
which does not exceed £21,000,000 in the aggregate at any time;

(c) Indebtedness of the MLP to any Restricted Subsidiary and of any Restricted
Subsidiary to the MLP or any other Restricted Subsidiary;

(d) Guarantees by the MLP of Indebtedness of any Restricted Subsidiary and by
any Restricted Subsidiary of Indebtedness of the MLP or any other Restricted
Subsidiary;

(e) Indebtedness consisting of the NPOP Notes, and any guarantees thereof, the
principal amount of which does not exceed $250,000,000 in the aggregate;

(f) Indebtedness of the type referred to in clause (k) of the definition of
Indebtedness in an aggregate amount not to exceed $120,000,000 at any one time
outstanding; and

(g) other Indebtedness of the MLP and any Restricted Subsidiary; provided that,
both before and after such Indebtedness is created, incurred or assumed, no
Event of Default shall have occurred and be continuing under this Agreement, and
the MLP shall be in Pro Forma Compliance.

Notwithstanding the foregoing or anything to the contrary contained herein, the
MLP and the Borrower will not permit the aggregate principal amount of
Indebtedness of all Restricted Subsidiaries (other than Indebtedness described
on Schedule 6.01 and Indebtedness of the Borrower) at any time to exceed 10% of
Consolidated Net Tangible Assets.

Section 6.02 Liens. It will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

 

60



--------------------------------------------------------------------------------

(a) Permitted Encumbrances;

(b) any Lien existing on any property or asset prior to the acquisition thereof
by the MLP or any Restricted Subsidiary or existing on any property or asset of
any Person that becomes a Restricted Subsidiary after the date hereof prior to
the time such Person becomes a Restricted Subsidiary; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition
or such Person becoming a Restricted Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the MLP or any
Restricted Subsidiary and (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Restricted Subsidiary, as the case may be;

(c) Liens on fixed or capital assets acquired, constructed or improved by the
MLP or any Restricted Subsidiary; provided that (i) such security interests
secures Indebtedness permitted by clause (g) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the MLP or
any Restricted Subsidiary;

(d) Liens securing Indebtedness permitted by Section 6.01(f);

(e) other Liens securing Indebtedness in an amount that does not at any time
exceed 10% of Consolidated Net Worth; and

(f) extensions, renewals, modifications or replacements of any of the Liens and
other matters referred to in clauses (a) through (e) of this Section, provided
that such Lien is otherwise permitted by the terms hereof and, with respect to
Liens securing Indebtedness, no extension or renewal Lien shall (i) secure more
than the amount of the Indebtedness or other obligations secured by the Lien
being so extended or renewed or (ii) extend to any property or assets not
subject to the Lien being so extended or renewed.

Section 6.03 Fundamental Changes. (a) It will not, and will not permit any of
its Restricted Subsidiaries to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets (it being understood that
“substantially all of its assets” shall mean more than 50% of the aggregate
total assets of the MLP and its Restricted Subsidiaries, taken as a whole), or
all or substantially all of the stock (it being understood that “substantially
all of the stock” shall mean stock representing ownership interests in more than
50% of the aggregate total assets of the MLP and its Restricted Subsidiaries,
taken as a whole) of any of its Restricted Subsidiaries (in each case whether
now owned or hereafter acquired), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Restricted Subsidiary may merge into the
Borrower in a transaction in which the Borrower is the surviving entity or the
Borrower may merge into or consolidate with another Person so long as (A) the
surviving entity or purchaser, if other than the Borrower, assumes, pursuant to
the terms of such transaction, each of the obligations of the Borrower hereunder
and under any other documents entered into in connection with the Loans and
(B) each such assumption is expressly evidenced by an agreement executed and
delivered to the Lenders in a form reasonably satisfactory to the Administrative
Agent, (ii) any Restricted Subsidiary (other than the Borrower) may merge into
or consolidate with any Restricted Subsidiary (other than the Borrower) in a
transaction in which the surviving entity is a Restricted Subsidiary (other than
the Borrower), (iii) any Restricted Subsidiary (other than the Borrower) may
sell, transfer, lease or otherwise dispose of all or any portion of its assets
to the Borrower or to another

 

61



--------------------------------------------------------------------------------

Restricted Subsidiary and (iv) any Restricted Subsidiary (other than the
Borrower) may liquidate, dissolve or be transferred, sold or otherwise disposed
of if the MLP determines in good faith that such liquidation, dissolution,
transfer, sale or disposition is in the best interests of the MLP and is not
materially disadvantageous to the Lenders (but the foregoing is subject to the
restrictions and limitations on the sale, transfer, lease or other disposition
of all or substantially all of such Restricted Subsidiary’s assets, or all or
substantially all of the stock of any of its Restricted Subsidiaries as
described above); provided that any such merger or consolidation involving a
Person that is not a Wholly-Owned Restricted Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 6.04.

(b) It will not, and will not permit any of its Restricted Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by it and its Restricted Subsidiaries on the date of this Agreement
and businesses reasonably related thereto.

Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. It will
not, and will not permit any of its Restricted Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary prior to such merger) any Investment in or Guarantee any
obligations of, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:

(a) Permitted Investments;

(b) Investments by the MLP and any Restricted Subsidiary in the Equity Interests
of any Restricted Subsidiary;

(c) loans or advances made by the MLP to any Restricted Subsidiary and made by
any Restricted Subsidiary to the MLP or any other Restricted Subsidiary;

(d) Guarantees constituting Indebtedness permitted by Section 6.01;

(e) the Borrower’s interest in ST Linden Terminal, LLC and Aves Depoculuk Ve
Antrepoculuk Hizmetleri A.S;

(f) the purchase or other acquisition by the MLP or a Restricted Subsidiary of
the assets of another Person constituting all or substantially all of the
property and assets or business of another Person or assets that constitute a
business unit, line of business or division of another Person, or the purchase
or other acquisition by the MLP or a Restricted Subsidiary of all or
substantially all of the Equity Interests in any Person, that immediately upon
the consummation thereof, will be a Restricted Subsidiary (including, without
limitation, as a result of a merger or consolidation otherwise permitted under
this Agreement); provided, that, both before and after giving effect to any such
Investment, no Default shall exist, including, without limitation, a Default
with respect to use of proceeds set forth in Section 5.08, and the MLP shall be
in Pro Forma Compliance;

(g) Investments in Joint Venture Interests and Unrestricted Subsidiaries;
provided, that, both before and after giving effect to any such Investment, no
Default shall exist, including, without limitation, a Default with respect to
use of proceeds set forth in Section 5.08, and the MLP shall be in Pro Forma
Compliance; provided further that the aggregate amount of Investments made
pursuant to this clause (g) (other than Investments described in Schedule 6.04)
shall not exceed $750,000,000 in the aggregate at any time;

(h) Investments in Swap Agreements other than Permitted Swap Agreements;
provided, that, both before and after giving effect to any such Investment, no
Default shall exist,

 

62



--------------------------------------------------------------------------------

including, without limitation, a Default with respect to use of proceeds set
forth in Section 5.08, and the MLP shall be in Pro Forma Compliance; provided
further that the aggregate amount of Investments made pursuant to this clause
(h) shall not exceed $100,000,000 in the aggregate at any time; and

(i) Guarantees of obligations not constituting Indebtedness of Restricted
Subsidiaries.

Section 6.05 Swap Agreements. It will not, and will not permit any of its
Restricted Subsidiaries to, enter into any Swap Agreement, other than (a) Swap
Agreements entered into for the purpose of fixing, hedging or swapping interest
rate, commodity price or foreign currency exchange rate risk (or to reverse or
amend any such agreements previously made for such purposes), and not for
speculative purposes, (b) other Swap Agreements entered into in the ordinary
course of business to hedge or mitigate risks to which it or any of its
subsidiaries is exposed in the conduct of its business or the management of its
liabilities, and not for speculative purposes (the Swap Agreements in clauses
(a) and (b), collectively the “Permitted Swap Agreements”) or (c) Swap
Agreements other than Permitted Swap Agreements to the extent permitted by
Section 6.04(h).

Section 6.06 Restricted Payments. It will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) any Subsidiary may declare and
pay Restricted Payments to its parent and (b) as long as no Default has occurred
and is continuing or would result therefrom, the MLP may make Restricted
Payments in accordance with the terms of the Partnership Agreement (MLP).

Section 6.07 Transactions with Affiliates. It will not, and will not permit any
of its Restricted Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to it or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among it and its
Wholly-Owned Restricted Subsidiaries not involving any other Affiliate, (c) any
Restricted Payment permitted by Section 6.06, (d) pursuant to the agreements
listed on Schedule 6.07, which agreements are at prices and on terms and
conditions not less favorable to it than could be obtained on an arm’s-length
basis from unrelated third parties and (e) sales or discounts of any of its
accounts receivables in connection with any accounts receivables securitization
or financing, but only to the extent the same is otherwise permitted hereunder.

Section 6.08 Restrictive Agreements. It will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of it or any of its Restricted Subsidiaries
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the MLP or any other Restricted Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Restricted Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law,
by this Agreement, by the UK Credit Agreement or any Hybrid Equity Securities
(but, in the case of Hybrid Equity Securities, only with respect to the ability
of the Borrower to pay dividends or other distributions with respect to its
Equity Interests), (ii) the foregoing shall not apply to restrictions and
conditions (x) existing on the date of this Agreement identified on Schedule
6.08 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition so as to
cause such restriction or condition to be more restrictive than the restriction
or condition in existence on the date of this Agreement) or (y) arising or
agreed to after the date of this Agreement; provided that such restrictions or
conditions are not more restrictive than the restrictions and conditions
existing on the date of this

 

63



--------------------------------------------------------------------------------

Agreement, (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Restricted
Subsidiary pending such sale; provided such restrictions and conditions apply
only to the Restricted Subsidiary that is to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness and (v) clause (a) of the foregoing shall
not apply to customary provisions in leases and other contracts restricting the
assignment thereof.

Section 6.09 Limitation on Modifications of Other Agreements. It will not, and
will not permit any of its Restricted Subsidiaries to, amend, modify or change,
or consent to any amendment, modification or change to, any of the terms of, the
Partnership Agreement (MLP), except to the extent the same could not reasonably
be expected to have a Material Adverse Effect.

Section 6.10 Designation and Conversion of Restricted and Unrestricted
Subsidiaries; Debt of Unrestricted Subsidiaries.

(a) Unless designated as an Unrestricted Subsidiary on Schedule 3.12 as of the
date hereof or thereafter, assuming compliance with Section 6.10(b), any Person
that becomes a Subsidiary of the MLP or any Restricted Subsidiary shall be
classified as a Restricted Subsidiary.

(b) The Borrower may designate by written notification thereof to the
Administrative Agent, any Restricted Subsidiary (other than the Borrower or any
Guarantor), as an Unrestricted Subsidiary if: (i) prior, and after giving
effect, to such designation, no Default would exist and (ii) such designation is
deemed to be an Investment in an Unrestricted Subsidiary in an amount equal to
the fair market value as of the date of such designation of the MLP’s direct and
indirect ownership interest in such Subsidiary and such Investment would be
permitted to be made at the time of such designation under Section 6.04(g).
Except as provided in this Section 6.10(b), no Restricted Subsidiary may be
redesignated as an Unrestricted Subsidiary.

(c) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation: (i) the representations
and warranties of the MLP and the Borrower contained in each of the Loan
Documents are true and correct on and as of the date of such designation as if
made on and as of the date of such designation (or, if stated to have been made
expressly as of an earlier date, were true and correct as of such date), (ii) no
Default would exist and (iii) the MLP and the Borrower complies with the
requirements of Section 5.10. Any such designation shall be treated as a cash
dividend in an amount equal to the lesser of the fair market value of the MLP’s
direct and indirect ownership interest in such Subsidiary or the amount of the
MLP’s cash investment previously made for purposes of the limitation on
Investments under Section 6.04(g).

(d) Notwithstanding the foregoing or anything to the contrary contained herein,
for the purposes of this Agreement the Borrower and each Guarantor is a
Restricted Subsidiary of the MLP and may not be an Unrestricted Subsidiary.

(e) The Borrower shall notify the Administrative Agent in writing promptly upon
any Subsidiary becoming a Material Subsidiary.

Section 6.11 Financial Condition Covenant. The MLP will not permit as of the
last day of any fiscal quarter (each a “Calculation Date”) its Consolidated Debt
Coverage Ratio to be in excess of 5.00 to 1.00 (the “Standard Ratio”) for any
Rolling Period; provided that (a) for the Rolling Period ending on June 30 of
each year, the MLP’s Consolidated Debt Coverage Ratio may exceed the Standard
Ratio so long as its Consolidated Debt Coverage Ratio does not exceed 5.50 to
1.00 for such Rolling Period; and

 

64



--------------------------------------------------------------------------------

(b) if at any time the MLP or any of its Restricted Subsidiaries has consummated
one or more acquisitions within the two most recently completed fiscal quarters
prior to such Calculation Date for which the MLP or any of its Restricted
Subsidiaries has paid aggregate net consideration of at least $50,000,000, then,
for the two Rolling Periods the last day of which immediately follow the date on
which such acquisition is consummated, the numerator of the maximum Consolidated
Debt Coverage Ratio otherwise permitted above shall be increased by 0.5;
thereafter, compliance shall be determined by reverting back to the Standard
Ratio; provided further that, notwithstanding the foregoing, or anything to the
contrary contained in this Section 6.11, in no event shall the MLP permit at any
time its Consolidated Debt Coverage Ratio to exceed 5.50 to 1.00 for any Rolling
Period.

ARTICLE VII

Events of Default

From (and including) the Effective Date, if any of the following events (“Events
of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower, the MLP or any of their Restricted Subsidiaries in or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with the Loan Documents or any amendment
or modification hereof or waiver hereunder, shall prove to have been incorrect
in any material respect when made or deemed made;

(d) the MLP or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), (c), or (e), Section 5.03
(with respect to the MLP’s or the Borrower’s existence), Section 5.08,
Section 5.11 or in Article VI;

(e) the MLP, the Borrower or any Guarantor shall fail to observe or perform any
covenant, condition or agreement contained in the Loan Documents (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

(f) the MLP or any Restricted Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (subject to any
applicable grace period), whether by acceleration or otherwise, of any Material
Indebtedness; or a default shall occur in the performance or observance of any
obligation or condition with respect to any Material Indebtedness if the effect
of such default is to accelerate the maturity of any such Indebtedness or such
default shall continue unremedied for any applicable period of time sufficient
to permit the holder or holders of such Indebtedness, or any trustee or agent
for such holders, to cause such Indebtedness to become due and payable prior to
its expressed maturity;

 

65



--------------------------------------------------------------------------------

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the General Partner, the MLP (or its general partner(s)), the
Borrower, any Guarantor or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the General Partner, the MLP (or its general partner(s)),
the Borrower, any Guarantor or any Material Subsidiary or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(h) the General Partner, the MLP (or its general partner(s)), the Borrower, any
Guarantor or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the General Partner, the MLP (or its general partner(s)),
the Borrower, any Guarantor or any Material Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

(i) the General Partner, the MLP (or its general partner(s)), the Borrower, any
Guarantor or any Material Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 and that are not covered by insurance shall be rendered
against the MLP, any Restricted Subsidiary, or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the MLP or any
Restricted Subsidiary to enforce any such judgment;

(k) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(l) the MLP or any Subsidiary shall incur an Environmental Liability or
Environmental Liabilities that could reasonably be expected to have a Material
Adverse Effect;

(m) the MLP shall (i) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
(X) those incidental to its ownership of the limited partner interests in the
Borrower or of Equity Interests in other Wholly-Owned Subsidiaries and (Y) the
incurrence and maintenance of Indebtedness or (ii) own, lease, manage or
otherwise operate any properties or assets (including cash and cash
equivalents), other than (A) the limited partner interests in the Borrower,
(B) ownership interests of a Subsidiary, (C) ownership interests in other
subsidiaries not Subsidiaries of the Borrower, (D) cash received in connection
with dividends made by the Borrower in accordance with Section 6.06(b) pending
application to the holders of the Units and the General Partner Interest,
(E) cash received in connection with the incurrence of Indebtedness and (F) cash
received in connection with dividends made by other subsidiaries;

 

66



--------------------------------------------------------------------------------

(n) this Agreement or the Subsidiary Guaranty after delivery thereof shall for
any reason, except to the extent permitted by the terms hereof or thereof (or as
waived by the Lenders in accordance with Section 10.02), ceases to be valid,
binding and enforceable in accordance with its terms against the Borrower, the
MLP or a Guarantor party thereto or shall be repudiated by any of them, or the
Borrower, the MLP or any Guarantor shall so state in writing; or

(o) a Change in Control shall occur; then, and in every such event (other than
an event with respect to the Borrower described in clause (g) or (h) of this
Article), and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (g) or (h) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

ARTICLE VIII

MLP Guarantee

Section 8.01 MLP Guarantee.

(a) The MLP, to the maximum extent permitted by applicable law, (i) absolutely,
unconditionally and irrevocably, guarantees to the Administrative Agent for the
ratable benefit of the Guaranteed Creditors and their respective successors,
endorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations and (ii) indemnifies and
holds harmless each Guaranteed Creditor from, and agrees to pay to such
Guaranteed Creditor, all reasonable costs and expenses (including reasonable
counsel fees and expenses) incurred by such Guaranteed Creditor in enforcing any
of its rights under the guarantee contained in this Section 8.01. The MLP agrees
that notwithstanding any stay, injunction or other prohibition preventing the
payment by the Borrower of all or any portion of the Borrower Obligations and
notwithstanding that all or any portion of the Borrower Obligations may be
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Borrower, to the maximum
extent permitted by applicable law, such Borrower Obligations shall nevertheless
be due and payable by the MLP for the purposes of this guarantee at the time
such Borrower Obligations would by payable by the Borrower under the provisions
of this Agreement. Notwithstanding the foregoing, any enforcement of this
guarantee with respect to the rights of any Guaranteed Creditor shall be
accomplished by the Administrative Agent acting on behalf of such Guaranteed
Creditor. The guarantee contained in this Section 8.01 is a guarantee of payment
and not collection, and the liability of the MLP is primary and not secondary.
Anything to the contrary notwithstanding, the maximum liability of the MLP under
the guarantee provided for in this Article VIII shall in no event exceed the
amount which can be guaranteed by the MLP under applicable federal and state
laws relating to insolvency of debtors (after giving effect to any right of
contribution provided for herein or in any other Loan Document).

 

67



--------------------------------------------------------------------------------

(b) The MLP agrees that if the maturity of the Borrower Obligations is
accelerated by bankruptcy or otherwise, such maturity shall also be deemed
accelerated for the purpose of this guarantee without demand or notice to the
MLP. The guarantee contained in this Section 8.01 is a continuing guarantee and
shall remain in full force and effect until all the Borrower Obligations and the
obligations of the MLP under the guarantee contained in this Section 8.01 shall
have been satisfied by payment in full in cash, no Letter of Credit shall be
outstanding and the Commitments shall be terminated, notwithstanding that from
time to time during the term of this Agreement the Borrower may be free from any
Borrower Obligations.

(c) No payment made by the Borrower, the MLP, any other guarantor or any other
Person or received or collected by any Guaranteed Creditor from the Borrower,
the MLP, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the MLP
hereunder which shall, notwithstanding any such payment (other than any payment
made by the Borrower or MLP in respect of the Borrower Obligations or any
payment received or collected from the Borrower or MLP in respect of the
Borrower Obligations), remain liable for the Borrower Obligations until, subject
to Section 8.05, the Borrower Obligations are paid in full in cash, no Letter of
Credit shall be outstanding and the Commitments are terminated.

Section 8.02 Subrogation. The MLP shall be subrogated to all the rights of any
Guaranteed Creditor against the Borrower in respect of any amounts paid by the
MLP pursuant to the provisions of the guarantee contained in Section 8.01;
provided, however, that the MLP shall not be entitled to enforce or to receive
any payments arising out of, or based upon, such right of subrogation with
respect to any of the Borrower Obligations, nor shall the MLP seek or be
entitled to seek any contribution or reimbursement from the Borrower or any
other Guarantor (or any other guarantor) in respect of payments made by the MLP
hereunder, until all of the Borrower Obligations and the Guarantees thereof
shall have been indefeasibly paid in full in cash or discharged. A director,
officer, employee or stockholder, as such, of the MLP shall not have any
liability for any obligations of the MLP under the guarantee contained in
Section 8.01 or any claim based on, in respect of or by reason of such
obligations or their creation.

Section 8.03 Amendments, etc. with respect to the Borrower Obligations. The MLP
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against the MLP and without notice to or further assent by the MLP,
any demand for payment of any of the Borrower Obligations made by any Guaranteed
Creditor may be rescinded by such Guaranteed Creditor and any of the Borrower
Obligations continued, and the Borrower Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by any Guaranteed Creditor, and any
Loan Document and any other document executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by any Guaranteed
Creditor for the payment of the Borrower Obligations may be sold, exchanged,
waived, surrendered or released. Except as required by applicable law, no
Guaranteed Creditor shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Borrower Obligations
or for the guarantee contained in Section 8.01 or any property subject thereto.

Section 8.04 Guarantee Absolute and Unconditional. To the fullest extent
permitted by applicable law, the MLP hereby (a) waives diligence, presentment,
demand of payment, notice of intent to accelerate, notice of acceleration,
notice of acceptance, filing of claims with a court in the event of the

 

68



--------------------------------------------------------------------------------

merger, insolvency or bankruptcy of the Borrower or the MLP, and all demands and
notices whatsoever, (b) acknowledges that any agreement, instrument or document
evidencing the MLP Obligations may be transferred and that the benefit of its
obligations hereunder shall extend to each holder of any agreement, instrument
or document evidencing the MLP Obligations without notice to them and (c)
covenants that the MLP Obligations will not be discharged except by complete
performance thereof. The MLP further agrees that to the fullest extent permitted
by applicable law, if at any time all or any part of any payment theretofore
applied by any Person to any of the MLP Obligations is, or must be, rescinded or
returned for any reason whatsoever, including without limitation, the
insolvency, bankruptcy or reorganization of the MLP, such MLP Obligations shall,
to the extent that such payment is or must be rescinded or returned, be deemed
to have continued in existence notwithstanding such application, and the MLP
Obligations shall continue to be effective or be reinstated, as the case may be,
as though such application had not been made.

To the fullest extent permitted by applicable law, the obligations of the MLP
under this guarantee shall be as aforesaid full, irrevocable, unconditional and
absolute and shall not be impaired, modified, discharged, released or limited by
any occurrence or condition whatsoever, including, without limitation, (i) any
compromise, settlement, release, waiver, renewal, extension, indulgence or
modification of, or any change in, any of the obligations and liabilities of the
Borrower or the MLP contained in any of the Borrower Obligations or this
Agreement, (ii) any impairment, modification, release or limitation of the
liability of the Borrower, the MLP or any of their estates in bankruptcy, or any
remedy for the enforcement thereof, resulting from the operation of any present
or future provision of any applicable bankruptcy law, as amended, or other
statute or from the decision of any court, (iii) the assertion or exercise by
the Borrower or the MLP of any rights or remedies under any of the Borrower
Obligations or this Agreement or their delay in or failure to assert or exercise
any such rights or remedies, (iv) the assignment or the purported assignment of
any property as security for any of the Borrower Obligations, including all or
any part of the rights of the Borrower or the MLP under this Agreement, (v) the
extension of the time for payment by the Borrower or the MLP of any payments or
other sums or any part thereof owing or payable under any of the terms and
provisions of any of the Borrower Obligations or this Agreement or of the time
for performance by the Borrower or the MLP of any other obligations under or
arising out of any such terms and provisions or the extension or the renewal of
any thereof, (vi) the modification or amendment (whether material or otherwise)
of any duty, agreement or obligation of the Borrower or the MLP set forth in
this Agreement, (vii) the voluntary or involuntary liquidation, dissolution,
sale or other disposition of all or substantially all of the assets, marshaling
of assets and liabilities, receivership, insolvency, bankruptcy, assignment for
the benefit of creditors, reorganization, arrangement, composition or
readjustment of, or other similar proceeding affecting, the Borrower or any of
the MLP or any of their respective assets, or the disaffirmance of any of the
Borrower Obligations, or this Agreement in any such proceeding, (viii) the
release or discharge of the Borrower or the MLP from the performance or
observance of any agreement, covenant, term or condition contained in any of
such instruments by operation of law, (ix) the unenforceability of any of the
Borrower Obligations or this Agreement, (x) any change in the name, business,
capital structure, corporate existence, or ownership of the Borrower or the MLP
or any other person or entity liable on the obligations guaranteed hereby,
(xi) the existence of any collateral or other guaranty, or any exchange, release
or non-perfection of any collateral or other guaranty, or (xii) any other
circumstance which might otherwise constitute a defense available to, or a legal
or equitable discharge of, a surety or the MLP.

Section 8.05 Reinstatement. To the maximum extent permitted by applicable law,
the guarantee contained in Section 8.01 shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Borrower Obligations is rescinded or must otherwise be restored or
returned by any Guaranteed Creditor upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or the MLP, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Borrower or the MLP or any substantial
part of its property, or otherwise, all as though such payments had not been
made.

 

69



--------------------------------------------------------------------------------

Section 8.06 Payments. The MLP hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim and without
deduction for any taxes and in immediately available funds and in the relevant
currency at the Administrative Agent’s payment office at the address provided in
Section 10.01 of this Agreement.

ARTICLE IX

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may

 

70



--------------------------------------------------------------------------------

consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a Lender and a
commercial bank with an office in New York, New York and having a combined
capital and surplus of at least $500,000,000, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

None of the Co-Syndication Agents, the Co-Documentation Agents or the Arrangers
shall have any duties, responsibilities or liabilities under this Agreement or
the other Loan Documents other than their duties, responsibilities and
liabilities in their capacity as Lenders hereunder.

ARTICLE X

Miscellaneous

Section 10.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

71



--------------------------------------------------------------------------------

(i) if to the Borrower or the MLP, to it at 2330 N. Loop 1604 West, San Antonio,
Texas 78248, Attention of Senior Vice President, Chief Financial Officer and
Treasurer (Telecopy No. (210) 918-5055);

(ii) if to the Administrative Agent at its London funding office, to J. P.
Morgan Europe Limited, Loan and Agency Services Group, 125 London Wall, London,
EC2Y 5AJ, Attention of Maxine Graves (Telecopy No. +44 207 777 2360), with a
copy to JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 1111 Fannin,
8th Floor, Houston, Texas 77002, Attention of Shadia Folahan (Telecopy No.
(713) 427-6307); and if to the Administrative Agent at its domestic funding
office, to JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 1111
Fannin, 8th Floor, Houston, Texas 77002, Attention of Shadia Folahan (Telecopy
No. (713) 427-6307);

(iii) if to JPMorgan Chase Bank, N.A., in its capacity as Issuing Bank, to it at
JPMorgan Chase Bank, N.A., Letter of Credit Group, Global Trade Services, 10420
Highland Manor Dr., Tampa, Florida 33610, Attention of James Alonzo (Telecopy
No. (813) 432-5161);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 8th Floor, Houston, Texas 77002, Attention
of Shadia Folahan (Telecopy No. (713) 427-6307); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt; provided that if such notice or other communication is not received
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient.

Section 10.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or

 

72



--------------------------------------------------------------------------------

issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor the Subsidiary Guaranty nor any provision hereof
or thereof may be waived, amended or modified (except as expressly set forth
herein or therein) except pursuant to an agreement or agreements in writing
entered into by the Borrower, the MLP and the Required Lenders or by the
Borrower, the MLP and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender or change the Class of such Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.18(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) waive or amend Section 2.21, Section 4.01, Article
VIII or release the MLP from its obligations hereunder or release any other
Guarantor from a Subsidiary Guaranty (except as expressly set forth in the
Subsidiary Guaranty) without the written consent of each Lender or (vi) change
any of the provisions of this Section or the definition of “Required Lenders” or
the percentage with respect to any Class of Lenders in the definition of the
term “Majority in Interest” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, any
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, such Issuing Bank or the Swingline Lender, as the
case may be.

Section 10.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank,
each Lender and each Arranger, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions

 

73



--------------------------------------------------------------------------------

contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit issued by it if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section (and without limiting the Borrower’s
obligation to do so), each Lender severally agrees to pay to the Administrative
Agent, such Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Issuing Bank or the Swingline Lender in
its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 5
Business Days after written demand therefor.

Section 10.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than the MLP, the
Borrower, their respective Subsidiaries or any natural person) all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

 

74



--------------------------------------------------------------------------------

        (A) the Borrower; provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;

        (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment; and

        (C) each Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

        (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

        (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

        (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

        (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Section
2.15, Section 2.16, Section 2.17 and 10.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

75



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Banks and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.06(d) or (e), Section
2.07(b), Section 2.18(d) or 10.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.15, Section 2.16, Section 2.17 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender;
provided such Participant agrees to be subject to Section 2.18(c) as though it
were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name

 

76



--------------------------------------------------------------------------------

and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”). Any such Participant Register shall be
available for inspection by the Administrative Agent at any reasonable time and
from time to time upon reasonable prior notice; provided that the applicable
Lender shall have no obligation to show such Participant Register to the
Borrower except to the extent such disclosure is necessary to establish that
such Loan, commitment, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the Treasury regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent shall have no responsibility for maintaining a Participant
Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 10.05 Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Section 2.15, Section 2.16, Section 2.17 and
10.03 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

Section 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other required parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or email
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

Section 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

77



--------------------------------------------------------------------------------

Section 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or the
MLP against any of and all the obligations of the Borrower or the MLP now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower and the MLP each hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County, Borough of
Manhattan and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

(c) The Borrower and the MLP each hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

78



--------------------------------------------------------------------------------

Section 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, self regulatory authority, ratings
agency, cusip bureau or credit insurer, (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 10.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 10.14 Limitation of Liability. Neither the General Partner nor the
general partner(s) of the MLP shall be liable for (a) the obligations of the
Borrower under this Agreement or (b) the obligations of the MLP under this
Agreement, including in each case, without limitation, by reason of any payment
obligation imposed by governing state partnership statutes and any provision of
the applicable limited partnership agreement of the Borrower or the MLP that
requires such General Partner or general partner(s), as the case may be, to
restore a capital account deficit.

 

79



--------------------------------------------------------------------------------

Section 10.15 USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrower and each other Loan
Party that pursuant to the requirements of the Act, it is required to obtain,
verify and record information that identifies the Borrower and each other Loan
Party, which information includes the name and address of the Borrower and each
other Loan Party and other information that will allow such Lender to identify
the Borrower and each other Loan Party in accordance with the Act.

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NUSTAR LOGISTICS, L.P. By:   NuStar GP, Inc., its General Partner   By:   /s/
Steven A. Blank   Name:    Steven A. Blank   Title:   Senior Vice President,
Chief     Financial Officer and Treasurer NUSTAR ENERGY L.P. By:    Riverwalk
Logistics, L.P., its General Partner By:   NuStar GP, LLC, its General Partner  
By:   /s/ Steven A. Blank   Name:   Steven A. Blank   Title:  

Senior Vice President, Chief

Financial Officer and Treasurer

 

 

[SIGNATURE PAGE TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender, as Swingline Lender, as an Issuing Bank
and as Administrative Agent By:   /s/ Muhammad Hasan Name:    Muhammad Hasan
Title:   Vice President

 

 

[SIGNATURE PAGE TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SUNTRUST BANK, as Co-Syndication Agent, as an Issuing Bank and as a Lender By:  
/s/ Carmen Mallzia Name:    Carmen Mallzia Title:   Vice President

 

 

[SIGNATURE PAGE TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Co-Documentation Agent and as a Lender By:   /s/ Ann E.
Sutton Name:    Ann E. Sutton Title:   Director

 

 

[SIGNATURE PAGE TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as Co-Syndication Agent and as a Lender By:   /s/
Leon Mo Name:    Leon Mo Title:   Authorized Signatory

 

 

[SIGNATURE PAGE TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation Agent, as an Issuing
Bank and as a Lender By:   /s/ Jeanine S. Phillips Name:    Jeanine S. Phillips
Title:   Director

 

 

[SIGNATURE PAGE TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:   /s/ Jason Goetz Name:    Jason Goetz Title:  
Vice President

 

 

[SIGNATURE PAGE TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:   /s/ Ming K. Chu Name:   
Ming K. Chu Title:   Vice President

 

 

By:   /s/ Virginia Cosenza Name:    Virginia Cosenza Title:   Vice President

 

[SIGNATURE PAGE TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:   /s/ Michael King Name:    Michael
King Title:   Authorized Signatory

 

 

[SIGNATURE PAGE TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ M. Colin Warman Name:   
M. Colin Warman Title:   Vice President

 

 

[SIGNATURE PAGE TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:   /s/ Don J. McKinnerney Name:    Don J.
McKinnerney Title:   Authorized Signatory

 

 

[SIGNATURE PAGE TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:   /s/ Shuji Yabe Name:   
Shuji Yabe Title:   Managing Director

 

 

[SIGNATURE PAGE TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:   /s/ Andrew Oram Name: 
  Andrew Oram Title:   Managing Director

 

 

[SIGNATURE PAGE TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

as a Lender

By:   /s/ Todd Vaubel Name:   Todd Vaubel Title:   Authorized Signatory  

 

[SIGNATURE PAGE TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:   /s/ John Prigge Name:   John
Prigge Title:   Vice President  

 

[SIGNATURE PAGE TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:   /s/ Mary E. Evans Name:   Mary E.
Evans Title:   Associate Director, Banking Products Services, US  

 

By:   /s/ Irja R. Otsa Name:   Irja R. Otsa Title:   Associate Director, Banking
Products Services, US  

 

[SIGNATURE PAGE TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:   /s/ Joe Onischuk Name:   Joe Onischuk Title:  
Managing Director  

 

By:   /s/ Jerome Doucet Name:   Jerome Doucet Title:   Managing Director  

 

[SIGNATURE PAGE TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as a Lender

By:   /s/ Alain Daoust Name:   Alain Daoust Title:   Director   By:   /s/ Rahul
Parmar Name:   Rahul Parmar Title:   Associate  

 

[SIGNATURE PAGE TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:   /s/ De Von J. Lang Name:   De Von J. Lang Title:   Vice President

 

[SIGNATURE PAGE TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender

By:   /s/ Andy Sidford Name:   Andy Sidford Title:   Vice President  

 

[SIGNATURE PAGE TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender

By:   /s/ Joey Powell Name:   Joey Powell Title:   Vice President  

 

[SIGNATURE PAGE TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender

By:   /s/ Mark Walton Name:   Mark Walton Title:   Authorized Signatory  

 

[SIGNATURE PAGE TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender

By:   /s/ Mark Sparrow Name:   Mark Sparrow Title:   Director  

 

[SIGNATURE PAGE TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE FROST NATIONAL BANK, as a Lender

By:   /s/ Sarah Cernosek Name:   Sarah Cernosek Title:   Vice President  

 

[SIGNATURE PAGE TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BANK, LTD.,

NEW YORK BRANCH, as a Lender

By:   /s/ Eric Y.S. Tsai Name:   Eric Y.S. Tsai Title:   V.P. & General Manager
 

 

[SIGNATURE PAGE TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

FIRST COMMERCIAL BANK NEW YORK BRANCH,

as a Lender

By:   /s/ Jason Lee Name:   Jason Lee Title:   VP & General Manager  

 

[SIGNATURE PAGE TO 5-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

Form of Assignment and Assumption

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:                                          
                                                            

 

2. Assignee:                                          
                                                            

  [and is an Affiliate/Approved Fund of [identify Lender]1]

 

3. Borrower(s):                                          
                                                        

 

4. Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: The 5-Year Revolving Credit Agreement dated as of May 2,
2012 among NuStar Logistics, L.P., NuStar Energy L.P., the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents parties thereto

 

6. Assigned Interest:

 

1 

Select as applicable.

 

Exhibit A - 1



--------------------------------------------------------------------------------

Commitment Assigned

  

Aggregate Amount of

Commitment/Loans for

all Lenders

   Amount of
Commitment/Loans
Assigned    Percentage Assigned of
Commitment/Loans2      $    $      %       $    $      %       $    $      %   

Effective Date:                          , 20             [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

By:       Title:

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

By:       Title:

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A - 2



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

 

[NAME OF ADMINISTRATIVE AGENT], as

  Administrative Agent

By       Title:

 

[Consented to:]4

 

[NAME OF RELEVANT PARTY]

By       Title:

 

3 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 

To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

Exhibit A - 3



--------------------------------------------------------------------------------

ANNEX 1

[                                     ]5

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document6, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section              thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender7, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

5 

Describe Credit Agreement at option of Administrative Agent.

6 

The term “Loan Document” should be conformed to that used in the Credit
Agreement.

7 

The concept of “Foreign Lender” should be conformed to the section in the Credit
Agreement governing withholding taxes and gross-up.

 

Exhibit A - 4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit A - 5



--------------------------------------------------------------------------------

EXHIBIT B

OPINION OF COUNSEL FOR THE BORROWER AND THE MLP

May 2, 2012

To the Lenders and the Administrative

  Agent Referred to Below

c/o JPMorgan Chase Bank, N.A., as

  Administrative Agent

270 Park Avenue

New York, New York 10017

Dear Sirs:

[I/We] have acted as counsel for NuStar Logistics, L.P. (the “Borrower”) and
NuStar Energy L.P. (the “MLP” and each of the Subsidiaries of the MLP listed on
Annex I hereto (the “Subsidiary Guarantors” and, together with the Borrower, the
“Loan Parties”), in connection with the Credit Agreement dated as of May 2, 2012
(the “Credit Agreement”), among the Borrower, the MLP, the banks and other
financial institutions identified therein as Lenders, JPMorgan Chase Bank, N.A.,
as Administrative Agent, and others as agents, and the other Loan Documents
identified below. This opinion is being furnished to you pursuant to Section
4.01(b) of the Credit Agreement. Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

In that connection, we have examined executed copies of the Credit Agreement,
the Subsidiary Guaranty Agreement dated as of even date herewith made by each of
the Guarantors (as defined therein) in favor of the Administrative Agent (the
“Subsidiary Guaranty”), and the notes executed and delivered on the date hereof
pursuant to Section 2.10(e) of the Credit Agreement (the “Loan Documents”).

In addition, [I, or individuals under my direction,/We] have examined originals
or copies, certified or otherwise identified to [my/our] satisfaction, of such
documents, corporate records, certificates of public officials and other
instruments and have conducted such other investigations of fact and law as
[I/we] have deemed necessary or advisable for purposes of this opinion.

Upon the basis of the foregoing, [I am/we are] of the opinion that:

1. The Loan Documents constitute the legal, valid and binding obligations of the
Loan Parties party thereto, enforceable against such Loan Parties under the law
of the State of New York in accordance with their respective terms.

2. In a case properly argued and presented, a Texas court or a Federal court
sitting in Texas and applying Texas conflict of law principles, as set out in
Chapter 271 of the Texas Business and Commerce Code, would give effect to the
provisions of the Credit Agreement and the Subsidiary Guaranty selecting New
York law as governing, and would apply the substantive laws of the State of New
York in construing the Credit Agreement and the Subsidiary Guaranty.

3. Under the circumstances contemplated by the Credit Agreement, the making of
the Loans will not violate Section 7 of the Securities Exchange Act of 1934, as
amended, or any regulation issued pursuant thereto, including without
limitation, the provisions of Regulation T, U or X of the Board of Governors of
the Federal Reserve System.

 

Exhibit B - 1



--------------------------------------------------------------------------------

4. No Loan Party is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

5. The Borrower (a) is a limited partnership duly formed and validly existing
under the laws of the State of Delaware and (b) has the limited partnership
power and authority to (i) own property and conduct the business in which it is
currently engaged and in which it proposes, as of the date hereof, to be engaged
after the date hereof, (ii) make, deliver and perform the Loan Documents to
which it is a party in accordance with the terms and provisions thereof and
(iii) borrow under the Credit Agreement.

6. The MLP (a) is a limited partnership duly formed and validly existing under
the laws of the State of Delaware and (b) has the limited partnership power and
authority to (i) own property and conduct the business in which it is currently
engaged and in which it proposes, as of the date hereof, to be engaged after the
date hereof, and (ii) make, deliver and perform the Credit Agreement in
accordance with the terms and provisions thereof.

7. Each Subsidiary Guarantor (a) is a limited partnership, corporation or
limited liability company validly existing under the laws of the jurisdiction of
its formation as described on Annex I hereto and (b) has the limited
partnership, corporate or limited liability company power and authority to make,
deliver and perform the Subsidiary Guaranty in accordance with the terms and
provisions thereof.

8. The execution, delivery and performance of the Credit Agreement by the
Borrower and the MLP, and of the Subsidiary Guaranty by each Subsidiary
Guarantor, and the borrowings by the Borrower under the Credit Agreement, have
been duly authorized by all necessary actions on behalf of the Loan Parties and
each other Person whose authorization is relevant to, or constitutes,
authorization on behalf of either Loan Party.

9. The Loan Documents have been duly executed and delivered on behalf of the
Loan Parties, as applicable.

10. No approvals or consents of any governmental authority of the State of Texas
or the United States of America or other consents or approvals by any other
Person which have not been obtained on or prior to the date hereof are required
(a) in connection with the participation by the Loan Parties in connection with
the transactions under the Loan Documents or the execution, delivery and
performance by any Loan Party of the Loan Documents to which it is a party, or
(b) for the validity and enforceability of the Loan Documents and the exercise
by the Lenders of their rights and remedies thereunder.

11. The execution, delivery and performance by the Loan Parties of the Loan
Documents will not (a) violate any provision of the Partnership Agreement
(Borrower), the Partnership Agreement (MLP), or the certificate of
incorporation, bylaws, partnership agreement or limited liability company
agreement, as applicable, of any Subsidiary Guarantor, (b) result in the breach
of, or constitute a default under, any indenture or loan or credit agreement or
any other material agreement, lease or instrument, known to me after due
inquiry, to which any of the Loan Parties is a party or by which its properties
may be bound, (c) result in, or require, the creation or imposition of any Lien
on any of its properties or revenues pursuant to any requirement of law, rule
regulation or order of any governmental authority of the State of Texas or the
United States of America or material contractual obligation binding upon any
Loan Party, or (d) result in any violation by any Loan Party of any applicable
law of the State of Texas or the United States of America.

 

Exhibit B - 2



--------------------------------------------------------------------------------

12. The Borrower is not subject to regulation under any statute or regulation of
the State of Texas or the United States of America that limits its ability to
incur indebtedness.

13. To my knowledge (having made due inquiry with respect thereto), except as
disclosed in the Credit Agreement, no litigation, investigation or proceeding of
or before any arbitrator or governmental authority is pending or threatened by
or against any Loan Party or against any of the properties or revenues of either
(a) with respect to the Loan Documents or any of the transactions contemplated
thereby or (b) which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect.

 

Exhibit B - 3



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF INITIAL NOTICE OF COMMITMENT INCREASE

[Date]

JPMorgan Chase Bank, N.A.

  as Administrative Agent

1111 Fannin, 8th Floor

Houston, TX 77002

Attention:                                                  

Ladies and Gentlemen:

The undersigned, NuStar Logistics, L.P., refers to the 5-Year Revolving Credit
Agreement dated as of May 2, 2012 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”, with terms defined in the
Credit Agreement and not otherwise defined herein being used herein as therein
defined) among NuStar Logistics, L.P., a Delaware limited partnership (the
“Borrower”), NuStar Energy L.P., a Delaware limited partnership, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents party thereto and hereby gives you notice, pursuant to Section 2.20 of
the Credit Agreement that the undersigned hereby requests that (x) the Lenders
agree to increase their respective Commitments and/or (y) the New Lenders agree
to provide Commitments under the Credit Agreement, and in that connection sets
forth below the information relating to such proposed Commitment increase as
required by Section 2.20 of the Credit Agreement:

(i) the effective date of such increase of aggregate amount of the Lenders’
Commitments is                                         ;

(ii) the amount of the requested increase (and/or provision, as applicable) of
the aggregate Lenders’ Commitments is $                                         
    [$25,000,000 minimum]; and

(iii) the amount of the requested increase to the amount of the Euro Sublimit is
                                                  [this amount must not exceed
the amount of the requested increase to the Lenders’ Commitments].

 

Exhibit C-1 - 1



--------------------------------------------------------------------------------

Delivery of an executed counterpart of this Initial Notice of Commitment
Increase by telecopier shall be effective as delivery of an original executed
counterpart of this Initial Notice of Commitment Increase.

 

 

Very truly yours,

 

NUSTAR LOGISTICS, L.P.

    By:   NuStar GP, Inc., its General Partner

      By:            

Steven A. Blank

Senior Vice President, Chief

Financial Officer and Treasurer

 

Exhibit C-1 - 2



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF NOTICE OF CONFIRMATION OF COMMITMENT INCREASE

[Date]

JPMorgan Chase Bank, N.A.

  as Administrative Agent

1111 Fannin, 8th Floor

Houston, TX 77002

Attention:                                         

Ladies and Gentlemen:

The undersigned, NuStar Logistics, L.P., refers to the 5-Year Revolving Credit
Agreement dated as of May 2, 2012 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”, with terms defined in the
Credit Agreement and not otherwise defined herein being used herein as therein
defined) among NuStar Logistics, L.P., a Delaware limited partnership (the
“Borrower”), NuStar Energy L.P., a Delaware limited partnership, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents party thereto and hereby gives you notice, irrevocably, pursuant to
Section 2.20 of the Credit Agreement that the undersigned hereby requests that
(x) the Lenders agree to increase their respective Commitments and/or (y) the
New Lenders agree to provide Commitments under the Credit Agreement, and in that
connection sets forth below the information relating to such proposed Commitment
increase as required by Section 2.20 of the Credit Agreement:

(i) the effective date of such increase of aggregate amount of the Lenders’
Commitments is                                              ;

(ii) the amount of the requested increase (and/or provision, as applicable) of
the aggregate Lenders’ Commitments is                                          
            [$25,000,000 minimum];

(iii) the amount of the requested increase to the amount of the Euro Sublimit is
                                                  [this amount must not exceed
the amount of the requested increase to the Lenders’ Commitments];

(iv) the Increasing Lenders, the Partially Increasing Lenders or the New
Lenders, if any, which have agreed with the Borrower to increase (and/or
provide, as applicable) their respective Commitments or to provide Commitments,
as the case may be, are: [INSERT NAMES OF THE INCREASING LENDERS, THE PARTIALLY
INCREASING LENDERS AND/OR NEW LENDERS];

(v) the Reducing Lenders, if any, which have not agreed to increase their
respective Commitments are: [INSERT THE NAMES OF THE REDUCING LENDERS]; and

(vi) set forth on Schedule I hereto is the amount of the respective Commitments
of all Increasing Lenders, Partially Increasing Lenders, Reducing Lenders and
New Lenders after the effective date of such increase.

 

Exhibit C-2 - 1



--------------------------------------------------------------------------------

Delivery of an executed counterpart of this Notice of Confirmation of Commitment
Increase by telecopier shall be effective as delivery of an original executed
counterpart of this Notice of Confirmation of Commitment Increase.

 

 

Very truly yours,

 

NUSTAR LOGISTICS, L.P.

    By:   NuStar GP, Inc., its General Partner               By:            

Steven A. Blank

Senior Vice President, Chief

Financial Officer and Treasurer

 

Exhibit C-2 - 2



--------------------------------------------------------------------------------

 

 

EXHIBIT D

[FORM OF]

SUBSIDIARY GUARANTY AGREEMENT

made by

EACH OF THE GUARANTORS (as defined herein)

in favor of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of May 2, 2012

 

 

 

 

Exhibit D - 1



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY AGREEMENT, dated as of May 2, 2012, made by the signatories
hereto (together with any other entity that may become a party hereto as
provided herein, the “Guarantors” and each a “Guarantor”), in favor of JPMorgan
Chase Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), for the benefit of the banks and other financial institutions or
entities (the “Lenders”) parties to the 5-Year Revolving Credit Agreement, dated
as of May 2, 2012 (the “Credit Agreement”), among NuStar Logistics, L.P., a
Delaware limited partnership (the “Borrower”), NuStar Energy L.P., a Delaware
limited partnership (the “MLP”), the Lenders, the Administrative Agent, and the
other agents party thereto.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each Guarantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement may
be or have been used in part to enable the Borrower to make valuable transfers
to one or more of the Guarantors in connection with the operation of their
respective businesses;

WHEREAS, the Borrower and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement;

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Guarantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Lenders; and

WHEREAS, it is a condition subsequent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that certain subsidiaries of the MLP shall from time to time become parties to
this Agreement as Guarantors by executing and delivering an Assumption
Agreement, in the form attached hereto as Annex I, to the Administrative Agent
for the ratable benefit of the Lenders;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
continue their respective extensions of credit to the Borrower under the Credit
Agreement, each Guarantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Lenders, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

(b) The following terms shall have the following meanings:

“Agreement”: means this Subsidiary Guaranty Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

Exhibit D - 1



--------------------------------------------------------------------------------

“Borrower Obligations”: means the collective reference to all obligations,
liabilities and indebtedness (including all Indebtedness) owing by the Borrower
pursuant to the Credit Agreement, including, without limitation, the unpaid
principal of and interest on the Loans and LC Disbursements and all other
obligations and liabilities of the Borrower (including, without limitation,
interest accruing at the then applicable rate provided in the Credit Agreement
after the maturity of the Loans and LC Disbursements and interest accruing at
the then applicable rate provided in the Credit Agreement after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to the Administrative Agent, any Issuing Bank or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, this Agreement, any Letter of Credit or the other Loan
Documents or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent,
the Issuing Banks or to the Lenders that are required to be paid by the Borrower
pursuant to the terms of any of the foregoing agreements).

“Guarantor Obligations”: means with respect to any Guarantor, the collective
reference to (i) the Borrower Obligations and (ii) all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement, in each case whether on account of guarantee obligations,
reimbursement obligations, loan obligations, fees, indemnities, costs, expenses
or otherwise (including, without limitation, all fees and disbursements of
counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

“Guarantors”: means the collective reference to each Guarantor party to this
Agreement.

“Obligations”: means in the case of each Guarantor, its Guarantor Obligations.

“Solvent”: means with respect to each Guarantor as of any date, that (a) the
value of the assets of such Guarantor (both at fair value and present fair
saleable value) is, on the date of determination, greater than the total amount
of liabilities (including contingent and unliquidated liabilities) of such
Guarantor as of such date, (b) as of such date, such Guarantor is able to pay
all of its liabilities as such liabilities mature and (c) as of such date, such
Guarantor does not have unreasonably small capital given the nature of its
business. In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

1.2 Other Definitional Provisions.

(a) The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) A reference to any Person hereunder shall be deemed to include a reference
to such Person’s successor’s, endorsees, transferees and assigns.

 

Exhibit D - 2



--------------------------------------------------------------------------------

SECTION 2. GUARANTEE

2.1 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, (i) absolutely,
unconditionally and irrevocably, guarantees to the Administrative Agent for the
ratable benefit of the Lenders and their respective successors, endorsees,
transferees and assigns, the prompt and complete payment and performance by the
Borrower when due (whether at the stated maturity, by acceleration or otherwise)
of the Borrower Obligations and (ii) indemnifies and holds harmless the
Administrative Agent and each Lender from, and agrees to pay to the
Administrative Agent and each Lender, all reasonable costs and expenses
(including reasonable counsel fees and expenses) incurred by the Administrative
Agent or such Lender in enforcing any of its rights under this Agreement. The
guarantee in this Section 2.1 is a continuing guarantee, and shall apply to all
Obligations owing at any time whenever arising or incurred and shall remain in
full force and effect until the Obligations have been indefeasibly paid in full
in cash. Each Guarantor agrees that notwithstanding any stay, injunction or
other prohibition preventing the payment by the Borrower of all or any portion
of the Borrower Obligations and notwithstanding that all or any portion of the
Borrower Obligations may be unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving the Borrower,
such Borrower Obligations shall nevertheless be due and payable by such
Guarantor for the purposes of this Agreement at the time such Borrower
Obligations would by payable by the Borrower under the provisions of the Credit
Agreement. Notwithstanding the foregoing, any enforcement of this Agreement with
respect to the rights of any Lender may be accomplished by the Administrative
Agent acting on behalf of such Lender.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder shall in no
event exceed the amount which can be guaranteed by such Guarantor under
applicable federal and state laws relating to the insolvency of debtors (after
giving effect to the right of contribution established in Section 2.2).

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

(d) The guarantee contained in this Section 2.1 shall remain in full force and
effect until all the Borrower Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2.1 shall have been satisfied by
indefeasible payment in full in cash, no Letter of Credit shall be outstanding
and the Commitments shall be terminated, notwithstanding that from time to time
during the term of the Credit Agreement the Borrower may be free from any
Borrower Obligations.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Lender from the Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until, subject to Section 2.6, the Borrower Obligations are
indefeasibly paid in full in cash, no Letter of Credit shall be outstanding and
the Commitments are terminated.

 

Exhibit D - 3



--------------------------------------------------------------------------------

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against the Borrower or any
other Guarantor (or any other guarantor) or any collateral security or guarantee
or right of offset held by the Administrative Agent or any Lender for the
payment of the Borrower Obligations, nor shall any Guarantor seek or be entitled
to seek any contribution or reimbursement from the Borrower or any other
Guarantor (or any other guarantor) in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Administrative Agent and the Lenders
by the Borrower on account of the Borrower Obligations are indefeasibly paid in
full in cash, no Letter of Credit shall be outstanding and the Commitments are
terminated. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Borrower Obligations shall not
have been paid in full in cash, such amount shall be held by such Guarantor in
trust for the Administrative Agent and the Lenders, segregated from other funds
of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Administrative Agent in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Administrative Agent, if
required), to be applied against the Borrower Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.

2.4 Amendments, etc. with respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any Lender shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Borrower Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or

 

Exhibit D - 4



--------------------------------------------------------------------------------

waived, in reliance upon the guarantee contained in this Section 2; and all
dealings between the Borrower and any of the Guarantors, on the one hand, and
the Administrative Agent and the Lenders, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment, notice of intent to accelerate, notice
of acceleration and notice of default or nonpayment to or upon the Borrower or
any of the Guarantors with respect to the Borrower Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Credit Agreement or
any other Loan Document, any of the Borrower Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any Lender,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against the Administrative Agent or any Lender,
(c) any extension, other indulgence, renewal, settlement, discharge, compromise,
waiver, subordination or release in respect of any Borrower Obligation,
security, Person or otherwise, (d) any modification or amendment of or
supplement to the Borrower Obligations, including any increase or decrease in
the principal, the rates of interest or other amounts payable thereunder,
(e) any release, non-perfection or invalidity of any direct or indirect security
for any Borrower Obligation, (f) any change in the existence, structure,
constitution, name, objects, powers, business, control or ownership of the
Borrower or any other Person, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting the Borrower or any other Person or its
assets, (g) any limitation, postponement, prohibition, subordination or other
restriction on the rights of the Administrative Agent or the Lenders to payment
of the Borrower Obligations, (h) any release, substitution or addition of any
cosigner, endorser or other guarantor of the Borrower Obligations, (i) any
defense arising by reason of any failure of the Borrower to make any
presentment, demand for performance, notice of non-performance, protest, notice
of intent to accelerate, notice of acceleration and any other notice, including
notice of all of the following: acceptance of this Agreement, partial payment or
non-payment of all or any part of the Borrower Obligations and the existence,
creation, or incurring of new or additional Borrower Obligations, (j) any
defense arising by reason of any failure of the Administrative Agent to proceed
against the Borrower or any other Person, to proceed against, apply or exhaust
any security held from the Borrower or any other Person for the Borrower
Obligations, to proceed against, apply or exhaust any security held from any
Guarantor or any other Person for this Agreement or to pursue any other remedy
in the power of the Administrative Agent or the Lenders whatsoever, (k) any law
which provides that the obligation of a guarantor must neither be larger in
amount nor in other respects more burdensome than that of the principal
obligation or which reduces a guarantor’s obligation in proportion to the
principal obligation, (l) any defense arising by reason of any incapacity, lack
of authority, or other defense of the Borrower or any other Person, or by reason
of any limitation, postponement, prohibition on the Administrative Agent’s or
the Lenders’ right to payment of the Borrower Obligations or any part thereof,
or by reason of the cessation from any cause whatsoever of the liability of the
Borrower or any other Person with respect to all or any part of the Borrower
Obligations, or by reason of any act or omission of the Administrative Agent or
the Lenders which directly or indirectly results in the discharge or release of
the Borrower or any other Person of all or any part of the Borrower Obligations
or any security or guarantee therefore, whether by contract, operation of law or
otherwise, (m) any defense arising by failure by the Administrative Agent or the
Lenders to obtain, perfect or maintain a perfected or prior (or any) security
interest in or lien or encumbrance upon any property of the Borrower or any
other Person, or by reason of any interest of the Borrower in any property,
whether as owner thereof or the holder of a security interest therein or lien or
encumbrance thereon, being invalidated, voided, declared fraudulent or
preferential or otherwise set aside, or by reason of any impairment by the
Borrower of any right to recourse or collateral, (n) any defense arising by
reason of the failure of the Borrower to marshal any assets, (o) any defense
based upon any failure of the Administrative Agent or any Lender to give to the
Borrower or any Guarantor notice of any sale or other

 

Exhibit D - 5



--------------------------------------------------------------------------------

disposition of any property securing any or all of the Obligations, or any
defect in any notice that may be given in connection with any sale or other
disposition of any such property, or any failure of the Administrative Agent or
any Lender to comply with any provision of applicable law in enforcing any
security interest in or lien upon any such property, including any failure of
the Administrative Agent or any Lender to dispose of any such property in a
commercially reasonable manner, (p) any dealing whatsoever with the Borrower or
other Person or any security, whether negligently or not, or any failure to do
so, (q) any defense based upon or arising out any bankruptcy, insolvency,
reorganization, moratorium, arrangement, readjustment of debt, liquidation or
dissolution proceeding commenced by or against the Borrower or any other Person,
including any discharge of, or bar against collecting, any of the Borrower
Obligations, in or as a result of any such proceeding, (r) or any other act or
omission to act or delay of any kind by the Borrower, the Administrative Agent,
any Lender, any Guarantor or any other Person or any other circumstance
whatsoever, whether similar or dissimilar to the foregoing, which might, but for
the provisions of this Section 2.5, constitute a legal or equitable discharge,
limitation or reduction of such Guarantor’s obligations hereunder (other than
the indefeasible payment in full in cash of all of the Borrower Obligations).
The foregoing provisions apply (and the foregoing waivers will be effective)
even if the effect of any action (or failure to take any action) by the
Administrative Agent or any Lender is to destroy or diminish a Guarantor’s
subrogation rights, such Guarantor’s right to proceed against the Borrower for
reimbursement, such Guarantor’s right to recover contribution from any other
Guarantor or any other right or remedy. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against the Borrower, any other Guarantor or any other Person or against
any collateral security or guarantee for the Borrower Obligations or any right
of offset with respect thereto, and any failure by the Administrative Agent or
any Lender to make any such demand, to pursue such other rights or remedies or
to collect any payments from the Borrower, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Lender against any Guarantor. For the purposes hereof “demand” shall include
the commencement and continuance of any legal proceedings.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim and without
deduction for any taxes and in immediately available funds and in dollars at the
Administrative Agent ‘s payment office at the address provided in Section 2.17
of the Credit Agreement.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Guarantor hereby represents and warrants
to the Administrative Agent and each Lender that:

 

Exhibit D - 6



--------------------------------------------------------------------------------

3.1 Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties relating to subsidiaries of the Borrower and the
MLP set forth in Article 3 of the Credit Agreement, each of which is hereby
incorporated herein by reference and shall apply mutatis mutandis, are true and
correct, and the Administrative Agent and each Lender shall be entitled to rely
on each of them as if they were fully set forth herein. Each Guarantor also
represents and warrants that it is Solvent and that it is a Subsidiary of the
MLP.

SECTION 4. COVENANTS

Each Guarantor covenants and agrees with the Administrative Agent and the
Lenders that, from and after the date of this Agreement until the Obligations
shall have been indefeasibly paid in full in cash, no Letter of Credit shall be
outstanding and the Commitments shall have terminated, in the case of each
Guarantor, such Guarantor shall take, or shall refrain from taking, as the case
may be, each action that is necessary to be taken or not taken, as the case may
be, so that no Default or Event of Default is caused by the failure to take such
action or to refrain from taking such action by such Guarantor or any of its
Subsidiaries.

SECTION 5. THE ADMINISTRATIVE AGENT

5.1 Authority of Administrative Agent. Each Guarantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Guarantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

SECTION 6. MISCELLANEOUS

6.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.02 of the Credit Agreement.

6.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Guarantor hereunder shall be effected in the manner provided for in
Section 10.01 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

6.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 6.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

Exhibit D - 7



--------------------------------------------------------------------------------

6.4 Enforcement Expenses; Indemnification.

(a) Each Guarantor agrees to pay or reimburse each Lender and the Administrative
Agent for all its costs and expenses incurred in collecting against such
Guarantor under the guarantee contained in Section 2 or otherwise enforcing or
preserving any rights under this Agreement and which such Guarantor is a party,
including, without limitation, the reasonable fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and of counsel to the Administrative Agent.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the same extent the Borrower
would be required to do so pursuant to Section 10.03 of the Credit Agreement.

(c) The agreements in this Section 6.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

6.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

6.6 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or facsimile shall be effective as delivery of a
manually executed counterpart of this Agreement.

6.7 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

6.8 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Guarantors, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof and thereof not expressly
set forth or referred to herein.

6.9 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND TO THE EXTENT
CONTROLLING, LAWS OF THE UNITED STATES OF AMERICA.

 

Exhibit D - 8



--------------------------------------------------------------------------------

6.10 Submission to Jurisdiction; Waivers. Each Guarantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 6.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 6.10 any special, exemplary, punitive or consequential damages.

6.11 Acknowledgments. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Agreement or the relationship between the Administrative Agent and Lenders,
on one hand, and the Guarantors, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

6.12 WAIVERS OF JURY TRIAL. EACH GUARANTOR, AND THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

6.13 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

Exhibit D - 9



--------------------------------------------------------------------------------

6.14 Additional Guarantors. Each Subsidiary of the MLP that is required to
become a party to this Agreement pursuant to Section 5.10 of the Credit
Agreement shall become a party hereto and a Guarantor hereunder for all purposes
of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement in the form of Annex I hereto.

6.15 Release of Guarantors. At the request and sole expense of the Borrower and
the MLP: any Subsidiary of the MLP that is a Guarantor shall be released from
its obligations hereunder in the event that (a) all of the Equity Interests of
such Guarantor shall be sold, transferred or otherwise disposed of in a
transaction permitted by the Credit Agreement or (b) such Subsidiary does not
guarantee any obligations of the MLP or any of its Subsidiaries under any public
debt instrument (including the Indentures), or any such Subsidiary is to be
released from such guarantee of such public debt instrument immediately
following such Subsidiary’s release from its obligations hereunder, provided
that the Borrower and the MLP shall have delivered to the Administrative Agent,
at least ten Business Days prior to the date of the proposed release, a written
request of a Responsible Officer of each of the Borrower and the MLP for release
identifying the relevant Guarantor and the terms of the sale or other
disposition or release from such guaranty, as the case may be, in reasonable
detail, together with a certification by the Borrower and the MLP that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents and that at the time of such release, after giving effect to any other
Subsidiary of the MLP becoming a party hereto, the Borrower and the MLP are in
compliance with Section 5.11 of the Credit Agreement and no Event of Default
exists or would exist as a result of such release; provided further that if such
Subsidiary is not released from such guarantee of such public debt instrument
within five (5) days of such Subsidiary’s release from the Subsidiary Guaranty,
then such Subsidiary shall immediately become a party to the Subsidiary
Guaranty.

6.16 Limitation of Liability. Neither the General Partner nor the general
partner(s) of the MLP shall be liable for (c) the obligations of the Borrower
under this Agreement or (d) the obligations of the MLP under this Agreement,
including in each case, without limitation, by reason of any payment obligation
imposed by governing state partnership statutes and any provision of the
applicable limited partnership agreement of the Borrower or the MLP that
requires such General Partner or general partner(s), as the case may be, to
restore a capital account deficit.

IN WITNESS WHEREOF, each of the undersigned has caused this Subsidiary Guaranty
Agreement to be duly executed and delivered as of the date first above written.

 

Guarantor By:   [                                                              ]
Title:   [Guarantor] By:   [                             
                                ] Title:  

 

Exhibit D - 10



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GUARANTORS

 

Guarantors    Address   

 

Exhibit D - 11



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Subsidiary Guaranty
Agreement dated as of May 2, 2012, (the “Subsidiary Guaranty Agreement”), made
by the Guarantors parties thereto in favor of JPMorgan Chase Bank, N.A., as
Administrative Agent, for the benefit of the Lenders. The undersigned agrees for
the benefit of the Administrative Agent and the Lenders the undersigned will be
bound by the terms of the Subsidiary Guaranty Agreement and will comply with
such terms insofar as such terms are applicable to the undersigned.

 

[                                                                     
                ] By:   [                             
                                                        ] Title:   Address for
Notices:

 

Exhibit D - 12



--------------------------------------------------------------------------------

Annex 1 to

Subsidiary Guaranty Agreement

ASSUMPTION AGREEMENT, dated as of [                        ], [201_], by
[                                                                         ], a
[                                        ] corporation (the “Additional
Guarantor”), in favor of JPMorgan Chase Bank, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”) for the banks and other financial
institutions (the “Lenders”) parties to the Credit Agreement referred to below.
All capitalized terms not defined herein shall have the meaning ascribed to them
in such Credit Agreement.

W I T N E S S E T H:

WHEREAS, NuStar Logistics, L.P., a Delaware limited partnership (the
“Borrower”), NuStar Energy L.P., a Delaware limited partnership (the “MLP”), the
Lenders and the Administrative Agent have entered into a Credit Agreement, dated
as of May 2, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, certain subsidiaries of the
MLP (other than the Additional Guarantor) have entered into the Subsidiary
Guaranty Agreement, dated as of May 2, 2012 (as amended, supplemented or
otherwise modified from time to time, the “Subsidiary Guaranty Agreement”) in
favor of the Administrative Agent for the benefit of the Lenders:

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Subsidiary Guaranty Agreement; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Subsidiary Guaranty
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Subsidiary Guaranty Agreement. By executing and delivering this Assumption
Agreement, the Additional Guarantor, as provided in Section 6.14 of the
Subsidiary Guaranty Agreement, hereby becomes a party to the Subsidiary Guaranty
Agreement as a Guarantor thereunder with the same force and effect as if
originally named therein as a Guarantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Guarantor thereunder. The information set forth in Annex l-A hereto is hereby
added to the information set forth in Schedule 1 to the Subsidiary Guaranty
Agreement. The Additional Guarantor hereby represents and warrants that each of
the representations and warranties contained in Section 3 of the Subsidiary
Guaranty Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date.

2. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND TO THE EXTENT
CONTROLLING, LAWS OF THE UNITED STATES OF AMERICA.

 

Exhibit D - 13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR] By:   [                             
                                                ]   Name:   Title:

 

Exhibit D - 14



--------------------------------------------------------------------------------

EXHIBIT E

U.S. Tax Certificate

Reference is hereby made to the 5-Year Revolving Credit Agreement dated as of
May 2, 2012 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”, with terms defined in the Credit Agreement and not
otherwise defined herein being used herein as therein defined) among NuStar
Logistics, L.P., a Delaware limited partnership (the “Borrower”), NuStar Energy
L.P., a Delaware limited partnership, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the other agents party thereto.

Pursuant to the provisions of Section 2.17(f) of the Credit Agreement, the
undersigned (or in the case of a disregarded entity or flow through entity, the
beneficial owners of the undersigned) (a “Tax Holder”) hereby certifies that:

 

  (i) Tax Holder is the sole record owner of the Loan(s) (as well as any Note(s)
evidencing such Loan(s)) in respect of which it is providing this certificate;
and

 

  (ii) Tax Holder is not a

 

  (A) bank within the meaning of Section 881(c)(3)(A) of the Code,

 

  (B) ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or

 

  (C) controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code; and

 

  (iii) the interest payments in question are not effectively connected with the
Tax Holder’s conduct of a U.S. trade or business.

In compliance with Section 2.17(f), the Tax Holder has furnished the
Administrative Agent and the Borrower with copies of IRS Form W-8BEN

 

[NAME OF LENDER] By:       Name:   Title: Date:                  , 2012

 

Exhibit E



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments

 

LENDER   

DOLLAR

LENDER

  

MULTICURRENCY

LENDER

   COMMITMENT

JPMorgan Chase Bank, N.A.

      X    $85,000,000

SunTrust Bank

      X    $85,000,000

Barclays Bank PLC

      X    $85,000,000

Mizuho Corporate Bank, Ltd.

      X    $85,000,000

Wells Fargo Bank, National Association

      X    $85,000,000

Compass Bank

      X    $70,000,000

Deutsche Bank AG New York Branch

      X    $70,000,000

Morgan Stanley Bank, N.A.

      X    $70,000,000

PNC Bank, National Association

      X    $70,000,000

Royal Bank of Canada

      X    $70,000,000

Sumitomo Mitsui Banking Corporation

      X    $70,000,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

      X    $70,000,000

The Royal Bank of Scotland plc

      X    $70,000,000

U.S. Bank National Association

      X    $70,000,000

UBS AG, Stamford Branch

      X    $70,000,000

BNP Paribas

      X    $52,500,000

Credit Suisse, Cayman Islands Branch

      X    $52,500,000

Branch Banking and Trust Company

      X    $45,000,000

Citibank, N.A.

      X    $45,000,000

Comerica Bank

      X    $45,000,000

Goldman Sachs Bank USA

      X    $45,000,000

The Bank of Nova Scotia

      X    $45,000,000

The Frost National Bank

      X    $25,000,000

Chang Hwa Commercial Bank, Ltd., New York Branch

      X    $10,000,000

First Commercial Bank New York Branch

      X    $10,000,000         

 

TOTAL:

         $1,500,000,000         

 

 

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 2.02

MANDATORY COST

 

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with (a) the requirements
of the Bank of England and/or the Financial Services Authority (or, in either
case, any other authority which replaces all or any of its functions) or (b) the
requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum. The Administrative Agent
will, at the request of the Borrower or any Lender, deliver to the Borrower or
such Lender as the case may be, a statement setting forth the calculation of any
Mandatory Cost.

 

3. The Additional Costs Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by such Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from such Lending Office.

 

4. The Additional Costs Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

E x 0.01    per cent. per annum. 300   

Where:

 

  A. is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

  B. is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c)) payable for the relevant Interest Period
on the Loan.

 

  C. is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D. is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E. is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

Schedule 2.02



--------------------------------------------------------------------------------

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (d) “Reference Banks” means, in relation to Mandatory Cost, the principal
London offices of JPMorgan Chase Bank, N.A.

 

  (e) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

  (f) “Unpaid Sum” means any sum due and payable but unpaid by the Borrower
under the Loan Documents.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent or the Borrower, each Reference Bank
shall, as soon as practicable after publication by the Financial Services
Authority, supply to the Administrative Agent and the Borrower, the rate of
charge payable by that Reference Bank to the Financial Services Authority
pursuant to the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by that Reference Bank
as being the average of the Fee Tariffs applicable to that Reference Bank for
that financial year) and expressed in pounds per £1,000,000 of the Tariff Base
of that Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Costs Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its Lending Office out of which it is funding the
relevant loan; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this Schedule 2.02.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each affected Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Lending Office in the
same jurisdiction as its Lending Office.

 

Schedule 2.02



--------------------------------------------------------------------------------

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Costs Rate which over or under
compensates any affected Lender and shall be entitled to assume that the
information provided by any Lender or Reference Bank pursuant to paragraphs 3, 7
and 8 above is true and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the affected Lenders on the basis of the
Additional Costs Rate for each affected Lender based on the information provided
by each affected Lender and each Reference Bank pursuant to paragraphs 3, 7 and
8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Costs Rate or any
amount payable to an affected Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 

13. The Administrative Agent may from time to time, after consultation with the
Borrower and the relevant Lenders, determine and notify to all parties hereto
any amendments which are required to be made to this Schedule 2.02 in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties hereto.

 

Schedule 2.02



--------------------------------------------------------------------------------

SCHEDULE 2.06

Existing Letters of Credit

 

Beneficiary

  

Issuing

Bank

   Amount  

U.S. Bank National Association

   JPMorgan    $ 101,315,069   

U.S. Bank National Association

   JPMorgan    $ 86,117,809   

U.S. Bank National Association

   Wells Fargo    $ 76,084,932   

U.S. Bank National Association

   JPMorgan    $ 56,169,074   

U.S. Bank National Association

   JPMorgan    $ 50,657,535   

Chevron Products Company

   Wells Fargo    $ 30,010,750   

Exxon Mobil

   Wells Fargo    $ 13,979,700   

Meta Petroleum

   Wells Fargo    $ 5,280,000   

Zurich American Insurance Company

   JPMorgan    $ 2,050,000   

AIG

   JPMorgan    $ 1,897,500   

Reliance Insurance Company

   JPMorgan    $ 286,326   

Ace American Insurance Company

   JPMorgan    $ 187,930   

Pacific Gas & Electric

   JPMorgan    $ 127,135   

Pacific Gas & Electric

   JPMorgan    $ 58,058   

JEA

   Wells Fargo    $ 52,000   

Railroad Commission of Texas

   JPMorgan    $ 25,000   

City of San Antonio

   Wells Fargo    $ 19,735         

 

 

 

Total Existing Letters of Credit

      $ 424,318,553         

 

 

 

 

Schedule 2.06



--------------------------------------------------------------------------------

SCHEDULE 3.06

Disclosed Matters

All actions, suits, proceedings, claims and Environmental Liabilities arising
out of or related to the Otis pipeline as described in NuStar Energy L.P.’s
Annual Report on Form 10-K for the year ended December 31, 2011 and its
Quarterly Report on Form 10-Q for the quarter ended March 31, 2012.

Any other actions, suits, proceedings, claims and investigations described in
NuStar Energy L.P.’s Annual Report on Form 10-K for the year ended December 31,
2011 and its Quarterly Report on Form 10-Q for the quarters ended March 31,
2012.

 

Schedule 3.06



--------------------------------------------------------------------------------

SCHEDULE 3.12

Subsidiaries

 

Subsidiary

  

Jurisdiction of

Formation

   Restricted/
Unrestricted/Material    Ownership
Percentage  

Aves Depoculuk VE AntrepoculukHizmetleri A.S.

   Turkey    Restricted      75 % 

Bicen Development Corporation N.V.

   A public body of the Netherlands    Restricted      100 % 

Cooperatie NuStar Holdings U.A.

   Netherlands    Restricted      100 % 

Diamond K Limited

   Bermuda    Restricted      100 % 

LegacyStar, Inc.

   Delaware    Restricted      100 % 

LegacyStarInvestment, LLC

   Delaware    Restricted      100 % 

LegacyStar, LLC

   Delaware    Restricted      100 % 

Kaneb Management, LLC

   Delaware    Restricted      100 % 

Kaneb Management Company LLC

   Delaware    Restricted      100 % 

NuStar Pipeline Company, LLC

   Delaware    Restricted      100 % 

NuStar Pipeline Holding Company, LLC

   Delaware    Restricted      100 % 

NuStar Pipeline Operating Partnership L.P.

   Delaware    Restricted - Material      100 % 

NuStar Pipeline Partners L.P.

   Delaware    Restricted      100 % 

LegacyStarServices, LLC

   Delaware    Restricted      100 % 

NS Security Services, LLC

   Delaware    Restricted      100 % 

NuStar Asphalt Chickasaw, LLC

   Texas    Restricted      100 % 

NuStar Asphalt Holdings, Inc.

   Delaware    Restricted      100 % 

NuStar Asphalt Holdings, LLC

   Delaware    Restricted      100 % 

NuStar Refining, LLC

   Delaware    Restricted      100 % 

NuStar Crude Supply LLC

   Delaware    Restricted      100 % 

NuStar Terminals B.V.

   Netherlands    Restricted      100 % 

NuStar Eastham Limited

   England    Restricted      100 % 

NuStar Terminals Limited

   England    Restricted      100 % 

NuStar Asphalt Refining, LLC

   Delaware    Restricted - Material      100 % 

NuStar Energy Services, Inc.

   Delaware    Restricted      100 % 

NuStar Burgos, LLC

   Delaware    Restricted      100 % 

NuStar GP, Inc.

   Delaware    Restricted      100 % 

NuStar Holdings B.V.

   Netherlands    Restricted      100 % 

NuStar Internacioncal, S. deR.L. de C.V.

   Mexico    Restricted      100 % 

NuStar Logistics, L.P.

   Delaware    Restricted - Material      100 % 

NuStar Marketing LLC

   Delaware    Restricted - Material      100 % 

Petroburgos, S. de R.L. de C.V.

   Mexico    Restricted      100 % 

Point Tupper Marine Services Co.

   Nova Scotia    Restricted      100 % 

NuStar Grangemouth Limited

   England    Restricted      100 % 

Saba Company N.V.

   A public body of the Netherlands    Restricted      100 % 

Seven Seas Steamship Company (Sint Eustatius) N.V.

   A public body of the Netherlands    Restricted      100 % 

Shore Terminals LLC

   Delaware    Restricted - Material      100 % 

ST Linden Terminal, LLC (joint venture)

   Delaware    Restricted      50 % 

NuStar Texas Holding, Inc.

   Delaware    Restricted      100 % 

NuStar Terminals Texas, Inc.

   Delaware    Restricted      100 % 

 

Schedule 3.12



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction of
Formation

   Restricted/
Unrestricted/Material    Ownership
Percentage  

NuStar Terminals Partners TX L.P.

   Delaware    Restricted      100 % 

NuStar Technology, Inc.

   Delaware    Restricted      100 % 

NuStar Terminals Antilles N.V.

   Curacao    Restricted      100 % 

NuStar Terminals Canada Co.

   Nova Scotia    Restricted      100 % 

NuStar Terminals Canada Holdings Co

   Nova Scotia    Restricted      100 % 

NuStar Terminals Canada Partnership

   Nova Scotia    Restricted      100 % 

NuStar Terminals Corporation N.V.

   Curacao/Netherlands    Restricted      100 % 

NuStar Terminals Delaware, Inc.

   Delaware    Restricted      100 % 

NuStar Caribe Terminals, Inc.

   Delaware    Restricted      100 % 

NuStar Terminals International N.V.

   Curacao    Restricted      100 % 

NuStar Terminals Marine Services N.V.

   A public body of the Netherlands    Restricted      100 % 

NuStar Terminals New Jersey, Inc.

   Delaware    Restricted      100 % 

NuStar Terminals N.V.

   A public body of the Netherlands    Restricted      100 % 

NuStar Terminals Operations Partnership L.P.

   Delaware    Restricted      100 % 

NuStar Terminals Services, Inc.

   Delaware    Restricted      100 % 

Texas Energy Services LLC

   Delaware    Restricted      100 % 

 

Schedule 3.12



--------------------------------------------------------------------------------

SCHEDULE 6.01

Existing Indebtedness

Indebtedness not to exceed £21,000,000 under Credit Agreement between NuStar
Pipeline Operating Partnership, L.P. and ST Services, LTD., as borrowers, and
SunTrust Bank, Atlanta, as Lender, dated as of December 11, 2007, as amended or
restated from time to time (or replaced or refinanced from time to time but no
increases thereof).

Indebtedness not to exceed $250,000,000 evidenced by the NPOP Notes (as replaced
or refinanced from time to time but no increases thereof).

 

Schedule 6.01



--------------------------------------------------------------------------------

SCHEDULE 6.04

Existing Investments

Investment in ST Linden Terminal, LLC and Aves Depoculuk Ve Antrepoculuk
Hizmetleri A. S. existing on the date hereof

 

Schedule 6.04



--------------------------------------------------------------------------------

SCHEDULE 6.07

Affiliate Agreements

None.

 

Schedule 6.07



--------------------------------------------------------------------------------

SCHEDULE 6.08

Existing Restrictions

Restrictions and conditions set forth in the Indentures.

 

Schedule 6.08